Exhibit 10.1

 

 

 

 

 

CREDIT AGREEMENT

 

 

Dated as of June 15, 2015

 

among

 

ROYAL HAWAIIAN ORCHARDS, L.P. ,


 

as Borrower,

 

and

 

AMERICAN AGCREDIT, FLCA,
as Lender

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 
 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

Page

 

ARTICLE I DEFINITIONS  

  1

1.01

Certain Defined Terms.

1

1.02

Other Interpretive Positions.

12

1.03

Accounting Principles.

13

     

ARTICLE II THE TERM LOAN  

  14

2.01

Term Loan.

14

2.02

Optional Prepayments.

14

2.03

Reserved.

14

2.04

Repayment.

14

2.05

Interest.

14

2.06

Fees.

15

2.07

Computation of Interest.

15

2.08

Payments by Borrower.

15

2.09

Allocation of Payments After Event of Default.

15

2.10

Security.

16

2.11

Farm Credit Stock.

16

2.12

Prepayment Premium.

16

     

ARTICLE III RESERVED  

  16      

ARTICLE IV TAXES  

  16

4.01

Taxes.

16

4.02

Survival.

18

     

ARTICLE V CONDITIONS PRECEDENT  

18

5.01

Conditions of Effectiveness.

18

     

ARTICLE VI REPRESENTATIONS AND WARRANTIES  

  18

6.01

Corporate Existence and Power.

18

6.02

Corporate Authorization; No Contravention.

19

6.03

Governmental Authorization.

19

6.04

Binding Effect.

19

6.05

Litigation.

19

6.06

No Default.

19

6.07

ERISA Compliance.

20

6.08

Margin Regulations.

20

6.09

Real Property.

20

6.10

Taxes.

21

6.11

Financial Condition.

21

6.12

Environmental Matters.

22

6.13

Collateral Documents.

22

6.14

Regulated Entities.

22

 

 
i 

--------------------------------------------------------------------------------

 

 

6.15

No Burdensome Restrictions.

22

6.16

Copyrights, Patents, Trademarks and Licenses, Etc.

22

6.17

Subsidiaries.

22

6.18

Insurance.

22

6.19

Solvency.

22

6.20

Tax Shelter Regulations.

22

6.21

Full Disclosure.

22

6.22

Brokers’ Fees.

22

6.23

Foreign Assets Control Regulations and Anti-Money Laundering.

24

6.24

Patriot Act.

24

6.25

PACA.

24

     

ARTICLE VII AFFIRMATIVE COVENANTS  

  24

7.01

Financial Statements.

24

7.02

Certificates; Other Information.

25

7.03

Notices.

26

7.04

Preservation of Corporate Existence, Etc.

28

7.05

Maintenance of Property.

28

7.06

Insurance.

28

7.07

Payment of Obligations.

28

7.08

Compliance with Laws.

28

7.09

Compliance with ERISA.

29

7.10

Inspection of Property and Books and Records.

29

7.11

Environmental Laws.

31

7.12

Use of Proceeds.

31

7.13

Further Assurances.

31

7.14

Condemnation.

31

     

ARTICLE VIII NEGATIVE COVENANTS  

32

8.01

Limitation on Liens.

32

8.02

Disposition of Collateral.

34

8.03

Consolidations and Mergers.

34

8.04

Reserved.

34

8.05

Reserved..

34

8.06

Transactions with Affiliates.

34

8.07

Use of Proceeds.

34

8.08

Reserved.

35

8.09

Reserved..

35

8.10

Reserved.

35

8.11

Reserved..

35

8.12

Compliance with ERISA.

35

8.13

Change in Business.

35

8.14

Accounting Changes.

35

8.15

Financial Covenants.

35

8.16

No Negative Pledges.

35

8.17

OFAC; Patriot Act.

35

8.18

Sale-Leasebacks.

35

 

 
ii 

--------------------------------------------------------------------------------

 

 

8.19

PACA License.

36

     

ARTICLE IX EVENTS OF DEFAULT

  36

9.01

Event of Default.

36

9.02

Remedies.

38

9.03

Rights Not Exclusive.

38

     

ARTICLE X RESERVED  

  38      

ARTICLE XI MISCELLANEOUS  

  38

11.01

Amendments and Waivers.

38

11.02

Notices.

39

11.03

No Waiver; Cumulative Remedies.

39

11.04

Costs and Expenses.

39

11.05

Indemnity.

40

11.06

Marshalling; Payments Set Aside.

41

11.07

Successors and Assigns.

41

11.08

Participations, Etc.

41

11.09

Confidentiality.

41

11.10

Set-off.

42

11.11

Automatic Debits of Fees.

42

11.12

Severability.

42

11.13

No Third Parties Benefited.

42

11.14

Governing Law and Jurisdiction.

43

11.15

Waiver of Jury Trial; Judicial Reference.

43

11.16

USA Patriot Act Notice.

45

11.17

Entire Agreement.

45

11.18

Counterparts; Facsimile or Electronic Signatures.

45

 

 
iii 

--------------------------------------------------------------------------------

 

 

SCHEDULES

 

 

 

Disclosure Schedule

 

Schedule 11.02          Lending Offices; Addresses for Notices

 

EXHIBITS

 

 

Exhibit A         Form of Compliance Certificate

 

 
iv 

--------------------------------------------------------------------------------

 

 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT (including all exhibits and schedules hereto, as the same
may be amended, modified and/or restated from time to time, this “Agreement”) is
entered into as of June 15, 2015, among Royal Hawaiian Orchards, L.P., a
Delaware limited partnership (“Borrower”), and American AgCredit, FLCA, as
lender (“Lender”).

 

RECITALS

 

WHEREAS, Borrower has requested that Lender provide Borrower with a term loan in
the amount of Five Million Two Hundred Sixty-Five Thousand Dollars ($5,265,000);

 

WHEREAS, Lender is willing to do so upon the terms and conditions set forth in
this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties agree as follows:

 

ARTICLE I

DEFINITIONS

 

1.01     Certain Defined Terms. The following terms have the following meanings:

 

“Affiliate” means, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. A Person shall be deemed to control another Person if the
controlling Person possesses, directly or indirectly, the power to direct or
cause the direction of the management and policies of the other Person, whether
through the ownership of voting securities, membership interests, by contract,
or otherwise.

 

“Agreement” has the meaning specified in the introductory paragraph.

 

“Attorney Costs” means and includes all reasonable and documented (in summary
form with no requirement that the details of any work expended by attorneys be
disclosed) fees and expenses of attorneys representing Lender in connection with
this Agreement, the Loan Documents and the transactions contemplated by this
Agreement and the Loan Documents.

 

“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978, as amended
(11 U.S.C. §101, et seq.).

 

“Benefit Plan” means any employee benefit plan as defined in Section 3(3) of
ERISA (whether governed by the laws of the United States or otherwise) to which
Borrower incurs or otherwise has any obligation or liability, contingent or
otherwise.

 

“Borrower” has the meaning specified in the introductory paragraph hereof.

 

 
1

--------------------------------------------------------------------------------

 

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
banks or commercial lenders in Hawaii, California or New York City are
authorized or required by law to close.

 

“Capital Lease Obligations” means, for any Person, all monetary obligations of
such Person under any leasing or similar arrangement which, in accordance with
GAAP, is classified as a capital lease.

 

“Cash Equivalents” means (a) any readily-marketable securities (i) issued by, or
directly, unconditionally and fully guaranteed or insured by the United States
federal government or (ii) issued by any agency of the United States federal
government the obligations of which are fully backed by the full faith and
credit of the United States federal government, (b) any readily-marketable
direct obligations issued by any other agency of the United States federal
government, any state of the United States or any political subdivision of any
such state or any public instrumentality thereof, in each case having a rating
of at least “A-1” from S&P or at least “P-1” from Moody’s, (c) any commercial
paper rated at least “A-1” by S&P or “P-1” by Moody’s and issued by any Person
organized under the laws of any state of the United States, (d) any
Dollar-denominated time deposit, insured certificate of deposit, overnight bank
deposit or bankers’ acceptance issued or accepted by (i) Lender or (ii) any
commercial bank that is (A) organized under the laws of the United States, any
state thereof or the District of Columbia, (B) “adequately capitalized” (as
defined in the regulations of its primary federal banking regulators) and (C)
has Tier 1 capital (as defined in such regulations) in excess of Two Hundred
Fifty Million Dollars ($250,000,000) and (e) shares of any United States money
market fund that (i) has substantially all of its assets invested continuously
in the types of investments referred to in clause (a), (b), (c) or (d) above
with maturities as set forth in the proviso below, (ii) has net assets in excess
of Five Hundred Million Dollars ($500,000,000) and (iii) has obtained from
either S&P or Moody’s the highest rating obtainable for money market funds in
the United States; provided, however, that the maturities of all obligations
specified in any of clauses (a), (b), (c) or (d) above shall not exceed 365
days.

 

“CERCLA” has the meaning specified in the definition of “Environmental Laws.”

 

“Closing Date” means the date on which all conditions precedent set forth in
Section 5.01 or otherwise established by Lender are satisfied or waived by
Lender and this Agreement becomes effective as among the parties hereto.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collateral” means all property and interests in property and proceeds thereof
now owned or hereafter acquired by Borrower in or upon which a Lien now or
hereafter exists in favor of Lender, whether under this Agreement or under any
other documents executed by Borrower and delivered to Lender.

 

“Collateral Documents” means, collectively, (a) the Mortgage and all financing
statements (or comparable documents now or hereafter filed in accordance with
the Uniform Commercial Code or comparable law) against the Borrower, as debtor,
in favor of Lender, as secured party, and (b) any amendments, supplements,
modifications, renewals, replacements, consolidations, substitutions and
extensions of any of the foregoing.

 

 
2

--------------------------------------------------------------------------------

 

 

“Compliance Certificate” means a certificate executed by a Responsible Officer
of Borrower, in substantially the form of Exhibit A, certifying Borrower’s
compliance with the financial covenants set forth in Section 8.15.

 

“Consolidated EBITDA” means, for any period, for Borrower and its Subsidiaries
on a consolidated basis, the sum (without duplication) of: (a) Consolidated Net
Income; plus, (b) the sum of (i) Federal, state, local and foreign income taxes,
(ii) Interest Expense (including the interest portion of any capitalized lease
obligations), (iii) depletion, depreciation, and amortization, and
(iv) extraordinary losses; minus (c) the sum of (i) gains on asset sales, and
(ii) extraordinary gains.

 

“Consolidated Net Income” means, for any period, on a consolidated basis, the
net income, if any, of Borrower and its Subsidiaries, determined in accordance
with GAAP.

 

“Consolidated Tangible Net Worth” means the gross book value of the assets of
Borrower and its Subsidiaries (exclusive of goodwill, patents, trademarks, trade
names, organization expense, unamortized debt discount and expense, deferred
charges and other like intangibles), less (i) reserves applicable thereto, and
(ii) all liabilities (including subordinated liabilities), in each case
determined in accordance with GAAP (provided an adjustment shall be made to
eliminate the effect of FAS 109) and as reasonably determined by Lender in
accordance with GAAP.

 

“Contingent Obligation” means, as to any Person, any direct or indirect
liability of that Person, whether or not contingent, with or without recourse,
(a) with respect to any Indebtedness, lease, dividend, letter of credit or other
obligation (the “primary obligations”) of another Person (the “primary
obligor”), including any obligation of that Person (i) to purchase, repurchase
or otherwise acquire such primary obligations or any security therefor, (ii) to
advance or provide funds for the payment or discharge of any such primary
obligation, or to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency or any balance sheet
item, level of income or financial condition of the primary obligor, (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation, or (iv) otherwise to assure or hold
harmless the holder of any such primary obligation against loss in respect
thereof (each, a “Guaranty Obligation”); (b) with respect to any Surety
Instrument (other than any letter of credit) issued for the account of that
Person or as to which that Person is otherwise liable for reimbursement of
drawings or payments; or (c) to purchase any materials, supplies or other
property from, or to obtain the services of, another Person if the relevant
contract or other related document or obligation requires that payment for such
materials, supplies or other property, or for such services, shall be made
regardless of whether delivery of such materials, supplies or other property is
ever made or tendered, or such services are ever performed or tendered. The
amount of any Contingent Obligation shall, in the case of Guaranty Obligations,
be deemed equal to the stated or determinable amount of the primary obligation
in respect of which such Guaranty Obligation is made or, if not stated or if
indeterminable, the maximum reasonably anticipated liability in respect thereof,
and, in the case of other Contingent Obligations, shall be equal to the maximum
reasonably anticipated liability in respect thereof.

 

 
3

--------------------------------------------------------------------------------

 

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, undertaking, contract, indenture,
mortgage, deed of trust or other instrument, document or agreement to which such
Person is a party or by which it or any of its property is bound.

 

“Default” means any event or circumstance which, with the giving of notice, the
lapse of time, or both, would (if not cured or otherwise remedied during such
time) constitute an Event of Default.

 

“Default Rate” means, for any Loan or other Obligation, two percent (2.0%) per
annum in excess of the rate of interest otherwise applicable thereto.

 

“Dollars,” “dollars” and “$” each mean lawful money of the United States.

 

“Environmental Laws” means all federal, state or local laws, statutes, common
law duties, rules, regulations, ordinances and codes, together with all
administrative orders, directed duties, licenses, authorizations and permits of,
and agreements with, any Governmental Authorities, in each case relating to
environmental, health and safety matters; including the Comprehensive
Environmental Response, Compensation and Liability Act of 1980 (“CERCLA”), the
Clean Air Act, the Federal Water Pollution Control Act of 1972, the Solid Waste
Disposal Act, the Federal Resource Conservation and Recovery Act, the Toxic
Substances Control Act, the Emergency Planning and Community Right-to-Know Act,
and, to the extent applicable, the California Hazardous Waste Control Law, the
California Solid Waste Management, Resource, Recovery and Recycling Act, the
California Water Code and the California Health and Safety Code.

 

“Environmental Liabilities” means all liabilities (including costs of Remedial
Actions, natural resource damages and costs and expenses of investigation and
feasibility studies, including the cost of environmental consultants and the
cost of attorney’s fees) that may be imposed on, incurred by or asserted against
Borrower or any Subsidiary of Borrower as a result of, or related to, any claim,
suit, action, investigation, proceeding or demand by any Person, whether based
in contract, tort, implied or express warranty, strict liability, criminal or
civil statute or common law or otherwise, arising under any Environmental Law or
in connection with any environmental, health or safety condition or with any
Release and resulting from the ownership, lease, sublease or other operation or
occupation of property by Borrower or any Subsidiary of Borrower, whether on,
prior or after the date hereof.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and regulations promulgated thereunder.

 

“ERISA Affiliate” means, collectively, Borrower and any Person under common
control or treated as a single employer with Borrower, within the meaning of
Section 414(b), (c), (m) or (o) of the Code.

 

 
4

--------------------------------------------------------------------------------

 

 

“ERISA Event” means any of the following: (a) a reportable event described in
Section 4043(b) of ERISA (or, unless the 30-day notice requirement has been duly
waived under the applicable regulations, Section 4043(c) of ERISA) with respect
to a Title IV Plan; (b) the withdrawal of any ERISA Affiliate from a Title IV
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer, as defined in Section 4001(a)(2) of ERISA; (c) the
complete or partial withdrawal of any ERISA Affiliate from any Multiemployer
Plan; (d) with respect to any Multiemployer Plan, the filing of a notice of
reorganization, insolvency or termination (or treatment of a plan amendment as
termination); (e) the filing of a notice of intent to terminate a Title IV Plan
(or treatment of a plan amendment as termination) under Section 4041 of ERISA;
(f) the institution of proceedings to terminate a Title IV Plan or Multiemployer
Plan by the PBGC; (g) the failure to make any required contribution to any Title
IV Plan or Multiemployer Plan when due; (h) the imposition of a lien under
Section 412 or 430(k) of the Code or Section 303 or 4068 of ERISA on any
property (or rights to property, whether real or personal) of any ERISA
Affiliate; (i) a Title IV plan is in “at risk” status within the meaning of Code
Section 430(i); (j) a Multiemployer Plan is in “endangered status” or “critical
status” within the meaning of Section 432(b) of the Code; and (k) any other
event or condition that, to Borrower’s knowledge, might reasonably be expected
to constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Title IV Plan or Multiemployer Plan
or for the imposition of any material liability upon any ERISA Affiliate under
Title IV of ERISA, other than for PBGC premiums due but not delinquent.

 

“Event of Default” means any of the events or circumstances specified in Section
9.01.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Fee Letter” means that certain letter dated as of June 15, 2015 between Lender
and Borrower.

 

“FRB” means the Board of Governors of the Federal Reserve System, and any
Governmental Authority succeeding to any of its principal functions.

 

“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, or any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

 

“Guaranty Obligation” has the meaning specified in the definition of “Contingent
Obligation.”

 

 
5

--------------------------------------------------------------------------------

 

 

“Hazardous Materials” means all substances that are regulated by, or which may
form the basis of liability under, any Environmental Law, including any
substance identified under any Environmental Law as a pollutant, contaminant,
hazardous waste, hazardous constituent, special waste, hazardous substance,
hazardous material, or toxic substance, or petroleum or petroleum derived
substance or waste.

 

“Indebtedness” of any Person means (i) all indebtedness of such Person for
borrowed money or for the deferred purchase price of property or services
(including reimbursement and all other obligations with respect to surety bonds,
letters of credit and bankers’ acceptances, whether or not matured, but
excluding obligations to trade creditors incurred in the ordinary course of
business), (ii) all obligations evidenced by notes, bonds, debentures or similar
instruments, (iii) all indebtedness created or arising under any conditional
sale or other title retention agreements with respect to property acquired by
such Person (even though the rights and remedies of the seller or lender under
such agreement in the event of default are limited to repossession or sale of
such property), (iv) all Capital Lease Obligations, (v) all guaranteed
Indebtedness, (vi) all Indebtedness referred to in clauses (i), (ii), (iii),
(iv) or (v) above secured by (or for which the holder of such Indebtedness has
an existing right, contingent or otherwise, to be secured by) any Lien upon
property (including accounts and contract rights) owned by such Person, even
though such Person has not assumed or become liable for the payment of such
Indebtedness, and (vii) the Obligations.

 

“Indemnified Matters” has the meaning specified in Section 11.05.

 

“Indemnified Person” has the meaning specified in Section 11.05.

 

“Independent Auditor” has the meaning specified in Section 7.01(a).

 

“Insolvency Proceeding” means (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshalling of assets for creditors, or other, similar arrangement
in respect of its creditors generally or any substantial portion of its
creditors; in each case, undertaken under U.S. Federal, state or foreign law,
including the Bankruptcy Code.

 

“Interest Expense” means, with respect to any period for any Person, total
interest expense calculated in accordance with GAAP (including that portion
attributable to Capital Lease Obligations in accordance with GAAP and
capitalized interest) with respect to all outstanding Indebtedness, including
all commissions, discounts and other fees and charges owed with respect to
letters of credit for such period (in each case calculated without regard to any
limitations on payment thereof).

 

“IRS” means the Internal Revenue Service, and any Governmental Authority
succeeding to any of its principal functions under the Code.

 

“Joint Venture” means a single-purpose corporation, partnership, limited
liability company, joint venture or other legal arrangement (whether created by
contract or conducted through a separate legal entity) now or hereafter formed
by Borrower with another Person in order to conduct a common venture or
enterprise with such Person.

 

 
6

--------------------------------------------------------------------------------

 

 

“Lender” has the meaning specified in the introductory clause hereto.

 

“Lender’s Payment Office” means the address for payments set forth on Schedule
11.02 or such other address within the continental United States as Lender may
from time to time specify.

 

“Lending Office” means the office or offices of Lender specified as its “Lending
Office” on Schedule 11.02, or such other office or offices within the
continental United States as Lender may from time to time notify Borrower.

 

“Lien” means any security interest, pledge, hypothecation, assignment, charge or
deposit arrangement, encumbrance, lien (consensual, statutory or other) or
preferential arrangement of any kind or nature whatsoever in respect of any
property (including those created by, arising under or evidenced by any
conditional sale or other title retention agreement, the interest of a lessor
under a capital lease, any financing lease having substantially the same
economic effect as any of the foregoing, or the filing of any financing
statement naming the owner of the asset to which such lien relates as debtor,
under the Uniform Commercial Code or any comparable law), but not including the
interest of a lessor under an operating lease.

 

“Loan Documents” means this Agreement, the Term Loan Note, the Collateral
Documents, and all other documents delivered to Lender in connection with the
transactions contemplated by this Agreement.

 

“Margin Stock” means “margin stock” as such term is defined in Regulation T, U
or X of the FRB.

 

“Material” and “Materially” means material in relation to the business,
operations, affairs, financial condition, assets or properties of Borrower and
its Subsidiaries taken as a whole.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, or financial
condition of Borrower and its Subsidiaries taken as a whole (but excluding any
adverse change in the economy in general or any downturn in financial markets);
(b) a material impairment of the ability of Borrower to perform under any Loan
Document and to avoid any Event of Default; or (c) a material adverse effect
upon (i) the legality, validity, binding effect or enforceability against
Borrower of any Loan Document, or (ii) the perfection or priority of any Lien
granted under any of the Collateral Documents.

 

“Material Environmental Liabilities” means Environmental Liabilities exceeding
Two Hundred Fifty Thousand Dollars ($250,000) in the aggregate.

 

“Moody’s” means Moody’s Investors Service, Inc., or any successor or assignee of
the business of such company in the business of rating securities.

 

 
7

--------------------------------------------------------------------------------

 

 

“Mortgaged Property” means the real property subject to the Mortgage.

 

“Mortgage” means the Mortgage, Security Agreement, Financing Statement and
Assignment of Rents, dated as of the date hereof, by Borrower in favor of Lender
securing the Obligations, as the same may be amended, restated, modified,
renewed or extended from time to time.

 

“Multiemployer Plan” means any multiemployer plan, as defined in Section 3(37)
or 4001(a)(3) of ERISA, as to which any ERISA Affiliate incurs or otherwise has
any obligation or liability, contingent or otherwise.

 

“Obligations” means all advances, debts, liabilities, obligations, covenants and
duties arising under any Loan Document owing by Borrower to Lender or any
Indemnified Person, whether direct or indirect (including those acquired by
assignment), absolute or contingent, due or to become due, now existing or
hereafter arising.

 

“Organization Documents” means: (a) for any corporation, the certificate or
articles of incorporation and the bylaws; (b) for any limited liability company,
the articles of organization and operating agreement; and (c) for any
partnership, any partnership agreement or other agreement creating and/or
governing such partnership.

 

“Other Taxes” means any present or future stamp, court or documentary taxes or
any other excise or property taxes, charges or similar levies (excluding any
income taxes) which arise from any payment made hereunder or from the execution,
delivery, performance, enforcement or registration of, or otherwise with respect
to, this Agreement or any other Loan Documents.

 

“PACA” means the Perishable Agricultural Commodities Act, 7 U.S.C. §499e(c) (or
any successor legislation thereto), as amended from time to time, and any
regulations promulgated thereunder.

 

“Participant” has the meaning specified in Section 11.08(b).

 

“PCA Credit Agreement” means the Amended and Restated Credit Agreement dated as
of March 27, 2015 between Borrower and certain of its affiliates as borrowers
and American AgCredit, PCA as agent and lender, as the same may be amended,
restated, modified, renewed or extended from time to time or any other credit
agreement entered into between Borrower and American AgCredit, PCA.

 

“PBGC” means the Pension Benefit Guaranty Corporation, or any Governmental
Authority succeeding to any of its principal functions under ERISA.

 

“Permitted Liens” has the meaning specified in Section 8.01.

 

“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
Joint Venture or Governmental Authority.

 

“Prepayment Premium” has the meaning specified in Section 2.12.

 

 
8

--------------------------------------------------------------------------------

 

 

“Property” means Borrower’s chief executive office, any site owned, leased,
operated or otherwise utilized by Borrower, and any other location where
Borrower conducts its business, grows any crops, or stores any of its inventory
or other tangible assets.

 

“Related Persons” means Lender, together with its Affiliates, and the officers,
directors, employees, agents and attorneys-in-fact of Lender and its Affiliates.

 

“Release” means any release, threatened release, Spill, emission, leaking,
pumping, pouring, emitting, emptying, escape, injection, deposit, disposal,
discharge, dispersal, dumping, leaching or migration of Hazardous Material into
or through the environment.

 

“Remedial Action” means any remedial action or series of related actions that
Borrower is required to take pursuant to any Environmental Law.

 

“Replacement Facility” means any credit facility that replaces or refinances the
PCA Credit Agreement.

 

“Requirement of Law” means, as to any Person, any law, treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or to which
any of its property is subject.

 

“Responsible Officer” means, with respect to Borrower, the chief executive
officer, the chief financial officer, the secretary, and the chief legal
officer/general counsel (if applicable) and any other duly authorized officer
designated as a Responsible Officer in a written notice of Borrower to Lender.

 

“Schedule of Documents” means a schedule containing information regarding
documents to be delivered pursuant to the Agreement, in form and substance
satisfactory to Lender.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Solvent” means, as to any Person at any time, that (a) the fair value of the
property of such Person is greater than the amount of such Person’s liabilities
as such value is established and liabilities evaluated for purposes of Section
101(31) of the Bankruptcy Code and, in the alternative, for purposes of the
California Uniform Fraudulent Transfer Act; (b) the present fair saleable value
of the property of such Person is not less than the amount that will be required
to pay the probable liability of such Person on its debts as they become
absolute and matured; (c) such Person is able to realize upon its property and
pay its debts and other liabilities as they mature in the normal course of
business; (d) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay as such debts and
liabilities mature; and (e) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute unreasonably small capital.

 

 
9

--------------------------------------------------------------------------------

 

 

“Spill” means any significant discharge, spillage, uncontrolled loss, seepage or
filtration of oil, petroleum, chemical liquids, solids, gaseous products, or
Hazardous Materials at, under, or within any real property which a Person owns
or leases.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., or any successor or assignee of the business of such division
in the business of rating securities.

 

“Stock” means all shares of capital stock (whether denominated as common stock
or preferred stock), equity interests, beneficial, partnership or membership
interests, joint venture interests, participations or other ownership or profit
interests in or equivalents (regardless of how designated) of or in a Person
(other than an individual), whether voting or non-voting.

 

“Stock Equivalents” means all securities convertible into or exchangeable for
Stock or any other Stock Equivalent and all warrants, options or other rights to
purchase, subscribe for or otherwise acquire any Stock or any other Stock
Equivalent, whether or not presently convertible, exchangeable or exercisable.

 

“Subordinated Indebtedness” means (a) any Indebtedness owed to any Affiliate or
to any Person who owns, directly or indirectly, any Stock or Stock Equivalents
of Borrower, and (b) any Indebtedness of Borrower which is subordinated in whole
or in part to any of the Obligations as to right and time of payment or any
other rights and remedies thereunder.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
Joint Venture, limited liability company, association or other entity, the
management of which is, directly or indirectly, controlled by, or of which an
aggregate of more than fifty percent (50%) of the voting Stock is, at the time,
owned or controlled directly or indirectly by, such Person or one or more
Subsidiaries of such Person.

 

“Surety Instruments” means all letters of credit (including standby and
commercial), banker’s acceptances, bank guaranties, shipside bonds, surety bonds
and similar instruments.

 

“Tax” or “Taxes” means any and all present or future taxes, levies, assessments,
imposts, duties, deductions, fees, withholdings, taxes paid by the members of a
limited liability company on account of such limited liability company’s net
income, or similar charges, and all liabilities with respect thereto, excluding,
in the case of Lender, such taxes (including income taxes or franchise taxes) as
are imposed on or measured by Lender’s net income by the jurisdiction (or any
political subdivision thereof) under the laws of which Lender is organized or
maintains a Lending Office.

 

“Tax Affiliate” means, (a) Borrower and its Subsidiaries and (b) any Affiliate
of Borrower with which Borrower files or is eligible to file consolidated,
combined or unitary tax returns.

 

“Term Loan” means the Term Loan made by Lender to Borrower pursuant to this
Agreement.

 

 
10

--------------------------------------------------------------------------------

 

 

“Term Loan Maturity Date” means July 1, 2035.

 

“Term Loan Note” means the note from Borrower to Lender evidencing the Term
Loan.

 

“Title IV Plan” means a pension plan subject to Title IV of ERISA, other than a
Multiemployer Plan, to which any ERISA Affiliate incurs or otherwise has any
obligation or liability, contingent or otherwise.

 

“Total Indebtedness to Consolidated EBITDA Ratio” means, as of the last day of
any calendar quarter, the ratio of (a) Total Indebtedness as of such date, to
(b) Consolidated EBITDA for the four-quarter period ending on such date.

 

“Total Indebtedness” means, as of any date, the aggregate amount of Indebtedness
(without duplication) of Borrower and its Subsidiaries on a consolidated basis.

 

“Uniform Commercial Code” means the Uniform Commercial Code as in effect in the
State of California; provided, that if, by reason of mandatory provisions of
law, any or all of the attachment, perfection or priority of the security
interest in any Collateral is governed by the Uniform Commercial Code as in
effect in a jurisdiction other than the State of California, the term “Uniform
Commercial Code” shall mean the Uniform Commercial Code as in effect in such
other jurisdiction for purposes of the provisions hereof relating to such
attachment, perfection or priority and for purposes of definitions related to
such provisions.

 

“United States” and “U.S.” each means the United States of America.

 

“Water Rights” means, with respect to the Mortgaged Property, the ground water
on, under, pumped from or otherwise available to the Mortgaged Property or any
other water rights appurtenant to the Mortgaged Property, whether as a result of
groundwater rights, contractual rights, or otherwise and whether riparian,
appropriative, or otherwise; the right to remove or extract any such ground
water including any permits, rights or licenses granted by any Governmental
Authority and any rights granted or created by any easement, covenant, agreement
or contract with any Person; and any rights to which the Mortgaged Property is
entitled with respect to surface water, whether such rights are appropriative,
riparian, prescriptive or otherwise and whether or not pursuant to permit or
other governmental authorization; any water right, water allocation for water
not yet delivered, distribution right, delivery right, water storage right, or
other water-related entitlement appurtenant to or otherwise applicable to the
Mortgaged Property by virtue of the Mortgaged Property being situated within the
boundaries of any governmental water district or within the boundaries of any
private water company, mutual water company, or other non-governmental entity;
and any shares, or any rights under such shares, of any private water company,
mutual water company, or other non-governmental entity pursuant to which
Borrower or the Mortgaged Property may receive water.

 

“Wholly Owned Subsidiary” means any corporation in which (other than directors’
qualifying shares required by law) 100% of the capital stock of each class
having ordinary voting power, and 100% of the capital stock of every other
class, in each case, at the time as of which any determination is being made, is
owned, beneficially and of record, by Borrower, or by one or more of the other
Wholly Owned Subsidiaries of Borrower, or both.

 

 
11

--------------------------------------------------------------------------------

 

 

1.02     Other Interpretive Positions.

 

(a)     All terms defined in Section 1.01 or otherwise in this Agreement shall,
unless otherwise defined therein, have the same meanings when used in any other
Loan Document or any certificate or other document made or delivered pursuant
hereto.

 

(b)     The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

 

(c)     The words “hereof,” “herein,” “hereunder” and similar words refer to
this Agreement as a whole and not to any particular provision of this Agreement;
and Section, Schedule and Exhibit references are to this Agreement unless
otherwise specified.

 

(d)     The term “documents” includes any and all instruments, documents,
agreements, certificates, indentures, notices and other writings, however
evidenced.

 

(e)     The words “include” and “including” are not limiting and mean
“include(s) without limitation” or “including but not limited to,” as the case
may be.

 

(f)     The words “approval” or “approved,” as the context requires, means an
approval in writing given to the Person seeking approval after full and fair
disclosure to the Person giving approval of all material facts necessary in
order to determine whether approval should be granted.

 

(g)     When used in this Agreement and the other Loan Documents, the phrase
“satisfactory to Lender” shall mean “in form and substance satisfactory to
Lender in all respects”, the phrase “with Lender’s consent” or “with Lender’s
approval” shall mean such consent or approval in Lender’s sole discretion, and
the phrase “acceptable to Lender” shall mean “acceptable to Lender at Lender’s
sole discretion” unless otherwise specified in this Agreement.

 

(h)     In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding,” and the word “through” means “to and
including.”

 

(i)     The term “property” includes any kind of property or asset, real,
personal or mixed, tangible or intangible.

 

(j)     Reserved.

 

(k)     Unless otherwise expressly provided herein, (i) references to agreements
(including this Agreement) and other contractual instruments shall be deemed to
include all subsequent amendments and other modifications thereto, but only to
the extent such amendments and other modifications are not prohibited by the
terms of any Loan Document, and (ii) references to any statute or regulation are
to be construed as including all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting the statute or
regulation.

 

 
12

--------------------------------------------------------------------------------

 

 

(l)     The captions and headings of this Agreement are for convenience of
reference only and shall not affect the interpretation of this Agreement.

 

(m)     This Agreement and other Loan Documents may use several different
limitations, tests or measurements to regulate the same or similar matters. All
such limitations, tests and measurements are cumulative and shall each be
performed in accordance with their terms. Unless otherwise expressly provided,
any reference to any action of Lender by way of consent, approval or waiver
shall be deemed modified by the phrase “in its sole discretion.”

 

(n)     This Agreement and the other Loan Documents are the result of
negotiations among and have been reviewed by counsel to Lender and Borrower and
are the products of both parties. Accordingly, they shall not be construed
against Lender merely because of Lender’s involvement in their preparation.

 

(o)     The exhibits and schedules attached to this Agreement are incorporated
herein and shall be considered a part of this Agreement for the purposes stated
herein.

 

(p)     Unless otherwise expressly provided herein, references to any
Requirements of Law shall include all statutory and regulatory provisions
consolidating, amendment, replacing, supplementing or interpreting such
Requirements of Law.

 

(q)     A reference to any Person includes its permitted successors and
permitted assigns.

 

(r)     A reference to any formation document, governing document, agreement or
other contractual instrument, including the Loan Documents, shall include such
document, agreement or instrument as amended, restated, modified or supplemented
from time to time in accordance with its terms and the terms of this Agreement.

 

1.03     Accounting Principles.

 

(a)     Unless the context otherwise clearly requires, all accounting terms not
expressly defined herein shall be construed, and all financial computations
required under this Agreement shall be made, in accordance with GAAP,
consistently applied.

 

(b)     In the event of any change in GAAP after the Closing Date which would
affect the computation of any financial covenant, ratio or other requirement set
forth in any Loan Document, then upon the request of Borrower or Lender,
Borrower and Lender shall negotiate promptly, diligently and in good faith in
order to amend the provisions of the Loan Documents such that such financial
covenant, ratio or other requirement shall continue to provide substantially the
same financial tests or restrictions as in effect prior to such accounting
change. Until such time as such amendment shall have been executed and delivered
by Borrower and Lender, such financial covenants, ratio and other requirements,
and all financial statements and other documents required to be delivered under
the Loan Documents, shall be calculated and reported as if such change had not
occurred.

 

 
13

--------------------------------------------------------------------------------

 

 

(c)     References herein to “fiscal year” and “fiscal quarter” refer to such
fiscal periods of Borrower. Each fiscal year and each fiscal quarter shall be
the calendar year and the each calendar quarter unless otherwise approved by
Lender.

 

ARTICLE II

THE TERM LOAN

 

2.01     Term Loan. On the Closing Date, Lender agrees to lend to Borrower the
sum of Five Million Two Hundred Sixty-Five Thousand Dollars ($5,265,000) (the
“Term Loan”). Any portion of the Term Loan that is repaid or prepaid may not be
reborrowed. Borrower’s obligation to repay the Term Loan shall be evidenced by
this Agreement and the Term Loan Note.

 

2.02     Optional Prepayments. Borrower may, at any time or from time to time,
prepay all or any portion of the Term Loan upon not less than three Business
Days’ irrevocable notice from Borrower to Lender, in minimum amounts of five
hundred thousand Dollars ($500,000) or any multiple of one hundred thousand
Dollars ($100,000) in excess thereof. Such notice of prepayment shall specify
the date and amount of such prepayment. If notice of prepayment is given by
Borrower, Borrower shall make such prepayment and the payment amount specified
in such notice shall be due and payable on the date specified therein, together
with the applicable Prepayment Premium. Any optional Term Loan prepayment will
be applied to the most remote installment of principal with respect to the Term
Loan and shall not reduce the amount of future monthly installment payments.

 

2.03     Reserved.

 

2.04     Repayment. On the first day of each January, April, July, and October,
commencing October 1, 2015, Borrower shall pay to Lender a principal payment in
the amount of Sixty-Five Thousand Eight Hundred Thirteen Dollars ($65,813). On
the Term Loan Maturity Date, Borrower shall pay to Lender, the outstanding
principal balance of the Term Loan.

 

2.05     Interest.

 

(a)     The Term Loan shall bear interest at the rate of five and 29/100 percent
(5.29%) per annum. Interest on the Term Loan shall be paid in arrears on the
first day of each quarter commencing July 1, 2015 and on the Term Loan Maturity
Date and, during the existence of any Event of Default, on demand of Lender.

 

(b)     Notwithstanding any other provision of this Agreement, while any Event
of Default exists or after acceleration, interest shall accrue (after as well as
before entry of judgment thereon to the extent permitted by law) on the
principal amount of all outstanding Obligations, at the Default Rate.

 

 
14

--------------------------------------------------------------------------------

 

 

(c)     Anything herein to the contrary notwithstanding, the obligations of
Borrower to Lender hereunder shall be subject to the limitation that payments of
interest shall not be required, for any period for which interest is computed
hereunder, to the extent (but only to the extent) that contracting for or
receiving such payment by Lender would be contrary to the provisions of any law
applicable to Lender limiting the highest rate of interest that may be lawfully
contracted for, charged or received by Lender, and in such event Borrower shall
pay Lender interest at the highest rate permitted by applicable law.

 

2.06     Fees. Borrower shall pay to Lender such fees as are set forth in the
Fee Letter and such other fees as may be agreed to between Borrower and Lender.

 

2.07     Computation of Interest. Computation of interest on the Term Loan shall
be made on the basis of a 360-day year and a 30-day month. Interest shall accrue
during each period during which interest is computed from the first day thereof
to the last day thereof.

 

2.08     Payments by Borrower.

 

(a)     All payments to be made by Borrower shall be made without set-off,
recoupment or counterclaim. Except as otherwise expressly provided herein, all
payments by Borrower shall be made to Lender at Lender’s Payment Office, and
shall be made in dollars and in immediately available funds, no later than 11:00
a.m. (California time) on the date specified herein. Any payment received by
Lender later than 11:00 a.m. (California time) shall be deemed to have been
received on the following Business Day and any applicable interest shall
continue to accrue.

 

(b)     Whenever any payment is due on a day other than a Business Day, such
payment shall be made on the following Business Day, and such extension of time
shall in such case be included in the computation of interest.

 

2.09     Allocation of Payments After Event of Default. Notwithstanding any
other provisions of this Agreement to the contrary, after the occurrence and
during the continuance of an Event of Default, all amounts collected or received
by Lender on account of Borrower’s Obligations or any other amounts outstanding
under any of the Loan Documents or in respect of the Collateral shall be paid
over or delivered as follows unless otherwise determined by Lender in its sole
discretion:

 

(a)     FIRST, to the payment of all reasonable and documented out-of-pocket
costs and expenses (including Attorney Costs) of Lender in connection with
enforcing its rights under the Loan Documents and any protective advances made
by Lender with respect to the Collateral under or pursuant to the terms of the
Collateral Documents;

 

(b)     SECOND, to the payment of Obligations consisting of accrued fees and
interest;

 

(c)     THIRD, to payment of all other Obligations and other obligations which
shall have become due and payable under the Loan Documents and not repaid
pursuant to clauses “FIRST” and “SECOND” above; and

 

 
15

--------------------------------------------------------------------------------

 

 

(d)     FOURTH, to the payment of the surplus, if any, to whoever may be
lawfully entitled to receive such surplus.

 

In carrying out the foregoing, amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category.

 

2.10     Security. All Obligations of Borrower under this Agreement and all
other Loan Documents shall be secured in accordance with the Mortgage and the
other Collateral Documents.

 

2.11     Farm Credit Stock. So long as any Obligations remain outstanding under
the terms of this Agreement, Borrower shall maintain its ownership of One
Thousand Dollars ($1,000) of stock in American AgCredit ACA or such other amount
as may be required under the bylaws and regulations applicable to Lender in
connection with Lender being a member of the Farm Credit System.

 

2.12     Prepayment Premium. If all or any portion of the Term Loan is prepaid
prior to the scheduled payment thereof, or paid after acceleration, Borrower
shall pay to Lender a prepayment premium as set forth in this Section 2.12
(“Prepayment Premium”). For so long as CoBank, ACB is Lender’s funding bank (or
if CoBank, ACB is replaced by another Farm Credit System institution serving the
same role as CoBank, ACB), the amount of the Prepayment Premium shall be an
amount equal to the amount (without markup) charged by CoBank, ACB or such
replacement funding bank to Lender with respect to such prepayment. If Lender
ceases to have a Farm Credit System funding bank, the Prepayment Premium shall
be a “make-whole” amount calculated according to any reasonable methodology
established by Lender. Borrower acknowledges that the Prepayment Premium is not
a penalty, does not constitute damages for Borrower’s breach of this Agreement,
and does not constitute payment of unmatured interest. Instead, it is a fee
payable by Borrower to Lender if the Term Loan is repaid prior to its scheduled
due date. Borrower acknowledges that Lender made available to Borrower a variety
of interest rate options. Some of those options included prepayment premiums and
some did not. Those options that included a prepayment premium were available at
a lower cost than those options that did not. Borrower selected an interest rate
option that included a prepayment premium and as a result obtained a lower rate
of interest than would otherwise have been available. Borrower acknowledges that
the Prepayment Premium is a reasonable fee and charge of Lender and reflects a
fair and reasonable return to Lender for the consideration advanced to Borrower.

 

ARTICLE III

RESERVED

 

 
16

--------------------------------------------------------------------------------

 

 

ARTICLE IV

TAXES

 

4.01     Taxes.

 

(a)     Any and all payments by Borrower to Lender under this Agreement and any
other Loan Document shall be made free and clear of, and without deduction or
withholding for any Taxes. In addition, Borrower shall pay all Other Taxes.

 

(b)     Borrower agrees to indemnify and hold harmless Lender for the full
amount of Taxes or Other Taxes (including any Taxes or Other Taxes imposed by
any jurisdiction on amounts payable under this Section) paid by Lender and any
liability (including penalties, interest, additions to tax and expenses) arising
therefrom or with respect thereto, whether or not such Taxes or Other Taxes were
correctly or legally asserted. Payment under this indemnification shall be made
within 30 days after the date Lender makes written demand therefor.

 

(c)     If Borrower shall be required by law to deduct or withhold any Taxes or
Other Taxes from or in respect of any sum payable hereunder to Lender, then:

 

(i)     the sum payable shall be increased as necessary so that after making all
required deductions and withholdings (including deductions and withholdings
applicable to additional sums payable under this Section) Lender receives an
amount equal to the sum it would have received had no such deductions or
withholdings been made;

 

(ii)     Borrower shall make such deductions and withholdings;

 

(iii)     Borrower shall pay the full amount deducted or withheld to the
relevant taxing authority or other authority in accordance with applicable law;
and

 

(iv)     Borrower shall also pay to Lender at the time interest is paid, all
additional amounts which Lender specifies as necessary to preserve the after-tax
yield Lender would have received if such Taxes or Other Taxes had not been
imposed.

 

(d)     If requested by Lender , Borrower shall, within 30 days after the date
of any payment by Borrower of Taxes or Other Taxes, furnish Lender the original
or a certified copy of a receipt evidencing payment thereof, or other evidence
of payment satisfactory to Lender.

 

(e)     If Borrower is required to pay additional amounts to Lender pursuant to
Section 4.01(c), then Lender shall use reasonable efforts (consistent with legal
and regulatory restrictions) to change the jurisdiction of its Lending Office so
as to eliminate any such additional payment by Borrower that may thereafter
accrue, if such change in the judgment of Lender is not otherwise
disadvantageous to Lender.

 

 
17

--------------------------------------------------------------------------------

 

 

4.02     Survival. The agreements and obligations of Borrower under this
Article IV shall survive the payment of all other Obligations.

 

ARTICLE V

CONDITIONS PRECEDENT

 

5.01     Conditions of Effectiveness. The effectiveness of this Agreement is
subject to delivery by Borrower of all documents specified in any closing
checklist or Schedule of Documents delivered by Lender to Borrower and required
to be delivered before the Closing Date as set forth therein and satisfaction of
such other requirements as may be established by Lender. In addition, Lender
shall have received evidence of payment by Borrower of all accrued and unpaid
fees, costs and expenses of Lender to the extent then due and payable on the
Closing Date, together with Attorney Costs of Lender to the extent invoiced
prior to or on the Closing Date, plus such additional amounts of Attorney Costs
as shall constitute Lender’s reasonable estimate of Attorney Costs incurred or
to be incurred by it through the closing proceedings (provided that such
estimate shall not thereafter preclude final settling of accounts between
Borrower and Lender and provided that Lender may, if it so elects, defer payment
of such items, in which case, Borrower shall pay such items promptly upon being
invoiced therefor by Lender.

 

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

 

Borrower hereby represents and warrants to Lender that:

 

6.01     Corporate Existence and Power. Borrower:

 

(a)     is a limited partnership duly formed, existing and in good standing
under the laws of the jurisdiction of its formation;

 

(b)     has the power and authority and all governmental licenses,
authorizations, consents and approvals to own its assets, carry on its business
and to execute, deliver, and perform its obligations under the Loan Documents;

 

(c)     is duly qualified and is licensed and in good standing under the laws of
each jurisdiction where its ownership, lease or operation of property or the
conduct of its business requires such qualification or license; and

 

(d)     is in compliance with all Requirements of Law;

 

except, in each case referred to in clause (b), (c) or (d), to the extent that
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.

 

 
18

--------------------------------------------------------------------------------

 

 

6.02     Corporate Authorization; No Contravention. The execution, delivery and
performance by Borrower of this Agreement and each other Loan Document have been
duly authorized by all necessary partnership action, and do not and will not:

 

(a)     contravene the terms of the Organization Documents of Borrower;

 

(b)     conflict with or result in any breach or contravention of, or the
creation of any Lien under, any document evidencing any Contractual Obligation
to which Borrower is a party or any order, injunction, writ or decree of any
Governmental Authority to which Borrower or its property is subject; or

 

(c)     violate any Requirement of Law if the effect of such violation would be
a Material Adverse Effect.

 

6.03     Governmental Authorization. No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority (except for recordings or filings in connection with the
Liens granted to Lender under the Collateral Documents) is necessary or required
in connection with the execution, delivery or performance by Borrower of this
Agreement or any other Loan Document. As of the Closing Date, to Borrower’s
knowledge, it is not the subject of any audit, review or investigation by any
Governmental Authority concerning the violation or possible violation of any
Requirement of Law.

 

6.04     Binding Effect. This Agreement and each other Loan Document to which
Borrower is party constitute the legal, valid and binding obligations of
Borrower, enforceable against Borrower in accordance with their terms, except as
enforceability may be limited by applicable bankruptcy, insolvency, or similar
laws affecting the enforcement of creditors’ rights generally or by equitable
principles relating to enforceability.

 

6.05     Litigation. Except as specifically disclosed in the Disclosure
Schedule, there are no actions, suits, proceedings, claims or disputes pending,
or to the best knowledge of Borrower, threatened or contemplated, at law, in
equity, in arbitration or before any Governmental Authority, against Borrower or
its Subsidiaries, or any of their respective properties (a) that would impair
Borrower’s ability to perform its obligations under this Agreement, or (b) where
the amount of damages claimed is in excess of Two Hundred Fifty Thousand Dollars
($250,000). No injunction, writ, temporary restraining order or any order of any
nature has been issued by any court or other Governmental Authority purporting
to enjoin or restrain the execution, delivery or performance of this Agreement
or any other Loan Document, or directing that the transactions provided for
herein or therein not be consummated as herein or therein provided.

 

6.06     No Default. After giving effect to the transactions scheduled to occur
on the Closing Date, no Default or Event of Default would exist or would result
from the incurring of any Obligations by Borrower or from the grant or
perfection of the Liens of Lender on the Collateral. As of the Closing Date,
neither Borrower nor any Subsidiary of Borrower is in default under or with
respect to any Contractual Obligation where such default could reasonably be
expected to have a Material Adverse Effect.

 

 
19

--------------------------------------------------------------------------------

 

 

6.07     ERISA Compliance. Each Benefit Plan, and each trust thereunder,
intended to qualify for tax exempt status under Section 401 or 501 of the Code
or other Requirements of Law is either (a) the recipient of a favorable
determination letter from the IRS, or (b) a volume submitter or master and
prototype plan as to which the adopter is entitled to rely on the advisory or
opinion letter issued by the IRS as to the qualified status of such plan under
Section 401 of the Code to the extent provided in Revenue Procedure 2011-49; and
no amendment has been made nor has any event occurred with respect to any such
Benefit Plan which would reasonably be expected to cause the loss or denial of
such qualification under Code Section 401(a); additionally, each trust created
under any such Benefit Plan is exempt from taxation under Section 501(a) of the
Code, and nothing has occurred that has or could reasonably be expected to
adversely affect such exemption. Except as set forth in the Disclosure Schedule,
(a) each Benefit Plan is, in all Material respects, in compliance with
applicable provisions of ERISA, the Code and other Requirements of Law, (b) no
Benefit Plan is the subject to any existing or pending (or to the knowledge of
Borrower, threatened) claims (other than routine claims for benefits in the
normal course), (c) no Benefit Plan is currently under audit or examination (nor
has notice been received of a potential audit or examination) by the IRS, the
Department of Labor or any other Governmental Authority, and no matters are
pending with respect to a Benefit Plan under the IRS Voluntary Correction
Program, Audit Closing Agreement Program or similar programs, (d) Borrower has
not received, within the prior six (6) calendar years, any communication from
any Governmental Authority questioning or challenging the compliance of any
Benefit Plan with applicable Requirements of Law; and (e) to Borrower’s
knowledge, no ERISA Event is reasonably expected to occur. On the Closing Date,
no ERISA Event has occurred in connection with which obligations and liabilities
(contingent or otherwise) remain outstanding.

 

6.08     Margin Regulations. Neither Borrower nor any Subsidiary of Borrower is
generally engaged in the business of purchasing or selling Margin Stock or
extending credit for the purpose of purchasing or carrying Margin Stock.

 

6.09     Real Property. To Borrower's knowledge, as of the Closing Date
(i) there are no Liens affecting the Mortgaged Property other than those
reflected in the applicable Title Insurance Policy, (ii) all material permits
required to have been issued to enable the Mortgaged Property to be lawfully
used for all of the purposes for which it is currently used have been lawfully
issued and are in full force and effect, (iii) all current uses of the Mortgaged
Property have been and continue to be in compliance with all material applicable
Requirements of Law, (iv) no condemnation or eminent domain proceeding has been
commenced or is contemplated with respect to all or any portion of the Mortgaged
Property, (i) the Mortgaged Property has (A) adequate rights of access to public
ways (directly or via private roads, easements, or rights of way across adjacent
properties) for its current and intended uses; and (B) all Water Rights
necessary for the development and maintenance of orchards on the Mortgaged
Property if used for developing and maintaining orchards.

 

 
20

--------------------------------------------------------------------------------

 

 

6.10     Taxes. Each Tax Affiliate has filed all Federal and other material tax
returns and reports required to be filed, and has paid all Federal and other
material taxes, assessments, fees and other governmental charges levied or
imposed upon them or their properties, income or assets otherwise due and
payable, except those which are being contested in good faith by appropriate
proceedings and for which adequate reserves have been provided by the
appropriate Tax Affiliate in accordance with GAAP. To the best knowledge of
Borrower, there is no proposed tax assessment against Borrower or any of its
Subsidiaries or any of its Subsidiaries members that would, if made, have a
Material Adverse Effect. As of the Closing Date, no material tax return filed by
Borrower is under audit or examination by any Governmental Authority, and no
notice of any audit or examination or any assertion of any claim for taxes has
been given or made by any Governmental Authority. To the extent that Borrower
employs employees, proper and accurate amounts have been withheld from the
payments made to its employees for all periods in full and Borrower has complied
with the tax, social security and unemployment withholding provisions of
applicable Requirements of Law and such withholdings have been timely paid to
the respective Governmental Authorities. No Tax Affiliate has participated in a
“reportable transaction” within the meaning of Treasury Regulation Section
1.6011-4(b) or has been a member of an affiliated, combined or unitary group
other than the group of which Borrower is the common parent.

 

6.11     Financial Condition.

 

(a)     To the best knowledge of Borrower and its Responsible Officer, (i) all
financial statements of Borrower covering periods within three years prior to
the Closing Date fairly present the financial condition of Borrower in all
material respects, (ii) since the date of the most recent set of such financial
statements, there has been no material adverse change in the business, condition
(financial or otherwise), operations, performance or properties of Borrower.

 

(b)     The financial statements of Borrower and its Subsidiaries delivered
pursuant to this Agreement:

 

(i)     fairly present in all material respects the financial condition of
Borrower and its Subsidiaries as of the date thereof and results of operations
for the period covered thereby; and

 

(ii)     show all material indebtedness and other liabilities, direct or
contingent, of Borrower and its Subsidiaries as of the date thereof, including
liabilities for taxes, material commitments and Contingent Obligations, which
are required in accordance with GAAP.

 

(c)     All financial performance projections delivered to Lender, including the
financial performance projections, if any, delivered on the Closing Date,
represent Borrower’s good faith estimate of future financial performance as of
the date of such projections and are based on assumptions believed by Borrower
to be fair and reasonable in light of current market conditions, it being
acknowledged and agreed by Lender that projections as to future events are not
to be viewed as facts and that the actual results during the period or periods
covered by such projections may differ from the projected results.

 

 
21

--------------------------------------------------------------------------------

 

 

6.12     Environmental Matters. Except as set forth in an environmental
disclosure statement delivered to Lender before the Closing Date, and except
where any failures to comply would not reasonably be expected to result in,
either individually or in the aggregate, Material Environmental Liabilities to
Borrower and its Subsidiaries, (a) the operations of Borrower and each
Subsidiary of Borrower are and have been in compliance with all applicable
Environmental Laws, including obtaining, maintaining and complying with all
permits required by any applicable Environmental Law, (b) neither Borrower nor
any Subsidiary of Borrower is party to, and neither Borrower nor any Subsidiary
of Borrower and no Property currently (or to the knowledge of Borrower
previously) owned, leased, subleased, operated or otherwise occupied by or for
any such Person is subject to or the subject of, any Contractual Obligation or
any pending (or, to the knowledge of Borrower, threatened) order, action,
investigation, suit, proceeding, audit, claim, demand, dispute or notice of
violation or of potential liability or similar notice relating in any manner to
any Environmental Laws, (c) no Lien in favor of any Governmental Authority
securing, in whole or in part, Environmental Liabilities has attached to any
Property of Borrower or any Subsidiary of Borrower and, to the knowledge of
Borrower, no facts, circumstances or conditions exist that could reasonably be
expected to result in any such Lien attaching to any such Property, (d) neither
Borrower nor any Subsidiary has caused or suffered to occur a Release of
Hazardous Materials at, to or from any Property, (e) all Property currently (or
to the knowledge of Borrower previously) owned, leased, subleased, operated or
otherwise occupied by or for Borrower and each Subsidiary of Borrower is free of
material contamination by any Hazardous Materials, and (f) neither Borrower nor
any Subsidiary of Borrower (i) is or has been engaged in, or has permitted any
current or former tenant to engage in, operations in violation of any
Environmental Law or (ii) knows of any facts, circumstances or conditions
reasonably constituting notice of a violation of any Environmental Law,
including receipt of any information request or notice of potential
responsibility under the Comprehensive Environmental Response, Compensation and
Liability Act or similar Environmental Laws. Borrower has made available to
Lender copies of all existing environmental reports, reviews and audits and all
documents pertaining to actual or potential Environmental Liabilities, in each
case to the extent such reports, reviews, audits and documents are in its
possession, custody, control or otherwise available to Borrower.

 

6.13     Collateral Documents.

 

(a)     The provisions of each of the Collateral Documents are effective to
create in favor of Lender a legal, valid and enforceable first priority security
interest (subject to Permitted Liens) in all right, title and interest of
Borrower in the collateral described therein.

 

(b)     All representations and warranties of Borrower contained in the
Collateral Documents are true and correct in all material respects (except to
the extent such representations and warranties expressly refer to an earlier
date, in which case they shall be true and correct as of such earlier date).

 

6.14     Regulated Entities. Neither Borrower nor any Subsidiary of Borrower is
an “Investment Company” within the meaning of the Investment Company Act of
1940. Borrower is not subject to regulation under the Public Utility Holding
Company Act of 2005, the Federal Power Act, the Interstate Commerce Act, any
state public utilities code, or any other Federal or state statute or regulation
limiting its ability to incur Indebtedness.

 

6.15     No Burdensome Restrictions. Neither Borrower nor any of its
Subsidiaries is a party to or bound by any Contractual Obligation, or subject to
any restriction in any Organization Document, or any Requirement of Law, which
could reasonably be expected to have a Material Adverse Effect.

 

 
22

--------------------------------------------------------------------------------

 

 

6.16     Copyrights, Patents, Trademarks and Licenses, Etc. Borrower or its
Subsidiaries own or are licensed or otherwise have the right to use all of the
patents, trademarks, service marks, trade names, copyrights, contractual
franchises, authorizations and other rights that are reasonably necessary for
the operation of their businesses, without conflict with the rights of any other
Person which could reasonably be expected to have a Material Adverse Effect. To
the best knowledge of Borrower, no slogan or other advertising device, product,
process, method, substance, part or other material now employed by Borrower or
any of its Subsidiaries infringes upon any rights held by any other Person in a
manner that would have a Material Adverse Effect. No claim or litigation
regarding any of the foregoing is pending or, to the knowledge of Borrower,
threatened, and to the knowledge of Borrower, no statute, law, rule or
regulation is pending or proposed, which, in any case, could reasonably be
expected to have a Material Adverse Effect.

 

6.17     Subsidiaries. As of the Closing Date, Borrower has no Subsidiaries
other than those specifically disclosed in the Disclosure Schedule and holds no
Stock or Stock Equivalents in any other corporation or entity other than those
specifically disclosed in the Disclosure Schedule.

 

6.18     Insurance. Borrower and each of its Subsidiaries and their respective
Properties are insured with financially sound and reputable insurance companies
which are not Affiliates of Borrower, in such amounts, with such deductibles and
covering such risks as are customarily carried by other companies engaged in
similar businesses of the same size and character as the business of Borrower
and its Subsidiaries and, to the extent relevant, owning similar properties in
the localities where the Properties are located.

 

6.19     Solvency. Both before and after giving effect to the Term Loan and all
other transactions occurring on the Closing Date, Borrower is Solvent.

 

6.20     Tax Shelter Regulations. Borrower does not intend to treat the Term
Loan and related transactions as being a “reportable transaction” (within the
meaning of Treasury Regulation Section 1.6011-4). In the event Borrower
determines to take any action inconsistent with such intention, it will promptly
notify Lender thereof. If Borrower so notifies Lender, Borrower acknowledges
that Lender may treat the Term Loan as part of a transaction that is subject to
Treasury Regulation Section 301.6112-1, and Lender will maintain the lists and
other records required by such Treasury Regulation.

 

6.21     Full Disclosure. None of the representations or warranties made by
Borrower in the Loan Documents as of the date such representations and
warranties are made or deemed made, and none of the statements contained in any
exhibit, report, statement or certificate furnished by or on behalf of Borrower
in connection with the Loan Documents, contains any untrue statement of a
material fact or omits any material fact necessary to make the statements made
therein, in light of the circumstances under which they are made, not misleading
as of the time when made or delivered.

 

6.22     Brokers’ Fees. Except for fees payable to Lender, Borrower has no
obligation to any Person in respect of any finder’s, broker’s or investment
banker’s fee in connection with the transactions contemplated hereby.

 

 
23

--------------------------------------------------------------------------------

 

 

6.23     Foreign Assets Control Regulations and Anti-Money Laundering. Borrower
and each Subsidiary of Borrower is and will remain in compliance in all material
respects with all U.S. economic sanctions laws, executive orders and
implementing regulations as promulgated by the U.S. Treasury Department’s Office
of Foreign Assets Control (“OFAC”), and all applicable anti-money laundering and
counter-terrorism financing provisions of the Bank Secrecy Act and all
regulations issued pursuant to it. Neither Borrower nor any Subsidiary of
Borrower (i) is a Person designated by the U.S. government on the list of the
Specially Designated Nationals and Blocked Persons (the “SDN List”) with which a
U.S. Person cannot deal with or otherwise engage in business transactions, (ii)
is a Person who is otherwise the target of U.S. economic sanctions laws such
that a U.S. Person cannot deal or otherwise engage in business transactions with
such Person or (iii) is controlled by (including by virtue of such person being
a director or owning voting shares or interests), or acts, directly or
indirectly, for or on behalf of, any person or entity on the SDN List or a
foreign government that is the target of U.S. economic sanctions prohibitions
such that the entry into, or performance under, this Agreement or any other Loan
Document would be prohibited under U.S. law.

 

6.24     Patriot Act. Borrower and each of its Subsidiaries is in compliance
with (a) the Trading with the Enemy Act, and each of the foreign assets control
regulations of the United States Treasury Department and any other enabling
legislation or executive order relating thereto, (b) the Patriot Act and
(c) other federal or state laws relating to “know your customer” and anti-money
laundering rules and regulations. No part of the proceeds of any Loan will be
used directly or indirectly for any payments to any government official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977.

 

6.25     PACA. Borrower is not a dealer, commission merchant, or broker under
PACA, and Borrower’s assets are not subject to the trust provisions provided for
under PACA.

 

ARTICLE VII

AFFIRMATIVE COVENANTS

 

So long as the Term Loan shall remain unpaid or unsatisfied, unless Lender
waives compliance in writing:

 

7.01     Financial Statements. Borrower shall deliver to Lender, in form and
detail satisfactory to Lender:

 

(a)     as soon as available, but not later than ninety (90) days after the end
of each fiscal year, a copy of the consolidated balance sheet of Borrower and
its Subsidiaries as at the end of such year and the related consolidated
statements of income or operations, shareholder’s equity and cash flows for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year, and accompanied by (i) the opinion of a regionally
recognized independent public accounting firm acceptable to Lender; provided,
that, for the avoidance of doubt, so long as the PCA Credit Agreement is
outstanding, any accounting firm acceptable to American AgCredit, PCA shall be
acceptable to Lender (“Independent Auditor”) which opinion shall state that such
consolidated financial statements present fairly the financial position for the
periods indicated in accordance with GAAP applied on a basis consistent with
prior years, and (ii) a completed Compliance Certificate executed by a
Responsible Officer. Such opinion shall not be qualified or limited in any
respect, including because of a limited or restricted examination by the
Independent Auditor of any material portion of Borrower’s or any of its
Subsidiary’s records.

 

 
24

--------------------------------------------------------------------------------

 

 

(b)     as soon as available, but not later than forty-five (45) days after the
end of each fiscal quarter that is not the last fiscal quarter of a fiscal year,
copies of (i) the unaudited consolidated balance sheet of Borrower and its
Subsidiaries as of the end of the immediately preceding quarter, (ii) the
related consolidated statements of income, owners’ equity and cash flows for the
period commencing on the first day and ending on the last day of the immediately
preceding quarter and (iii) a Compliance Certificate, executed by a Responsible
Officer;

 

(c)     as soon as available, but not later than fifteen (15) days after the end
of each month that is not the last month of a fiscal quarter, copies of (i) the
unaudited consolidated balance sheet of Borrower and its Subsidiaries as of the
end of the immediately preceding month, (ii) the related consolidated statements
of income, owners’ equity and cash flows for the period commencing on the first
day and ending on the last day of the immediately preceding month and (iii) a
completed Compliance Certificate executed by a Responsible Officer;

 

(d)     as soon as available, but not later than ninety (90) days after the
start of each fiscal year, an annual budget and forecast for such fiscal year in
a form acceptable to Lender; provided, that, for the avoidance of doubt, so long
as the PCA Credit Agreement is outstanding, any annual budget and forecast in a
form acceptable to American AgCredit, PCA shall be acceptable to Lender; and

 

(e)     such additional financial statements and financial information as Lender
shall reasonably require from time to time.

 

7.02     Certificates; Other Information. Borrower shall furnish to Lender:

 

(a)     promptly, copies of all financial statements that Borrower sends to its
unitholders, and copies of all financial statements and regular, periodical or
special reports (including Forms 10K, 10Q and 8K) that Borrower (or any
Subsidiary of Borrower) furnishes to, or files with, the SEC and copies of all
federal, state, local, and foreign tax returns, information returns, and reports
in respect of income, franchise or other taxes on or measured by income
(excluding sales, use, or like taxes) filed by Borrower;

 

(b)     promptly, after Borrower has notified Lender of any intention by
Borrower to treat the Term Loan and related transactions as being a “reportable
transaction” (within the meaning of Treasury Regulation Section 1.6011-4), a
duly completed copy of IRS Form 8886 or any successor form;

 

(c)     promptly upon receipt thereof, copies of any reports submitted by
Borrower’s certified public accountants in connection with each annual, interim
or special audit or review of any type of the financial statements or internal
control systems of Borrower made by such accountants, including any comment
letters submitted by such accountants to management of Borrower in connection
with their services;

 

 
25

--------------------------------------------------------------------------------

 

 

(d)     upon Lender’s request from time to time, Borrower shall permit and
enable Lender to obtain appraisals or valuations in form and substance and from
appraisers reasonably satisfactory to Lender stating the fair market value, or
such other value as determined by Lender, of any Collateral; and

 

(e)     promptly, such additional information regarding the business, financial
or corporate affairs of Borrower or regarding any of the Collateral as Lender
may from time to time reasonably request.

 

7.03     Notices. Borrower shall promptly, and except as provided in clause (f)
below, in no event later than five (5) Business Days after a Responsible Officer
of Borrower becomes aware thereof, notify Lender:

 

(a)     of the occurrence of any Default or Event of Default;

 

(b)     of (i) any breach or non-performance of, or any default under, any
Contractual Obligation where the total Contractual Obligation exceeds Two
Hundred Fifty Thousand Dollars ($250,000) with respect to Borrower or any of its
Subsidiaries; and (ii) any dispute, litigation, investigation, proceeding or
suspension which, to the knowledge of Borrower, exists at any time between
Borrower or any of its Subsidiaries, on one hand, and any Governmental
Authority, on the other, that if determined adversely to Borrower or the
Subsidiary could reasonably be expected to result in a Material Adverse Effect;

 

(c)     of the commencement of, or any material development in, any litigation
or proceeding affecting Borrower or any of its Subsidiaries (i) in which the
amount of damages claimed against Borrower or any of its Subsidiaries exceeds
Two Hundred Fifty Thousand Dollars ($250,000) (or its equivalent in another
currency or currencies) in excess of any applicable insurance coverage, (ii) in
which injunctive or similar relief is sought, and if awarded, could reasonably
be expected to result in a Material Adverse Effect, or (iii) in which the relief
sought is an injunction or other stay of the performance of this Agreement or
any Loan Document;

 

(d)     of (i) the receipt by Borrower of any notice of violation of or
potential liability or similar notice under Environmental Law, (ii) (A) the
occurrence of any unpermitted Releases, (B) the existence of any condition that
could reasonably be expected to result in violations of or liabilities under,
any Environmental Law or (C) the commencement of, or any material change to, any
action, investigation, suit, proceeding, audit, claim, demand, dispute alleging
a violation of or liability under any Environmental Law which in the case of
clauses (A), (B) and (C) above, in the aggregate for all such clauses, would
reasonably be expected to result in Material Environmental Liabilities, (iii)
the receipt by Borrower of notification that any Property of Borrower is subject
to any Lien in favor of any Governmental Authority securing, in whole or in
part, Material Environmental Liabilities and (iv) any proposed acquisition or
lease of Property, if such acquisition or lease would reasonably be expected to
result in Material Environmental Liabilities;

 

 
26

--------------------------------------------------------------------------------

 

 

(e)     for so long as Borrower is publicly traded, of any other litigation or
proceeding affecting Borrower or any of its Subsidiaries which Borrower would be
required to report to the SEC pursuant to the Exchange Act;

 

(f)     (i) on or prior to any filing by any ERISA Affiliate of any notice of
any reportable event under Section 4043 of ERISA, or intent to terminate any
Title IV Plan, a copy of such notice (ii) promptly, and in any event within ten
(10) days, after any Responsible Officer of any ERISA Affiliate knows or has
reason to know that a request for a minimum funding waiver under Section 412 of
the Code has been filed with respect to any Title IV Plan or Multiemployer Plan,
a notice describing such waiver request and any action that any ERISA Affiliate
proposes to take with respect thereto, together with a copy of any notice filed
with the PBGC or the IRS pertaining thereto, and (iii) promptly, and in any
event within ten (10) days after any Responsible Officer of any ERISA Affiliate
knows or has reason to know that an ERISA Event will or has occurred, a notice
describing such ERISA Event, and any action that any ERISA Affiliate proposes to
take with respect thereto, together with a copy of any notices received from or
filed with the PBGC, IRS, Multiemployer Plan or other Benefit Plan pertaining
thereto;

 

(g)     of any Material Adverse Effect subsequent to the date of the most recent
audited financial statements delivered to Lender pursuant to this Agreement;

 

(h)     of any material change in accounting policies or financial reporting
practices by Borrower or any of its consolidated Subsidiaries;

 

(i)     any labor controversy resulting in or threatening to result in any
strike, work stoppage, boycott, shutdown or other labor disruption against or
involving Borrower or any Subsidiary of Borrower; and

 

(j)     (i) the creation, or filing with the IRS or any other Governmental
Authority, of any Contractual Obligation or other document extending, or having
the effect of extending, the period for assessment or collection of any income
or franchise or other material taxes with respect to any Tax Affiliate and (ii)
the creation of any Contractual Obligation of any Tax Affiliate, or the receipt
of any request directed to any Tax Affiliate, to make any material adjustment
under Section 481(a) of the Code, by reason of a change in accounting method or
otherwise.

 

Each notice under this Section shall be accompanied by a written statement by a
Responsible Officer setting forth details of the occurrence referred to therein,
and stating what action Borrower or any affected Subsidiary proposes to take
with respect thereto and at what time. Each notice under Section 7.03(a) shall
describe with particularity any and all clauses or provisions of this Agreement
or other Loan Document that have been (or foreseeably will be) breached or
violated.

 

 
27

--------------------------------------------------------------------------------

 

 

7.04     Preservation of Corporate Existence, Etc. Borrower shall:

 

(a)     preserve and maintain in full force and effect its existence and good
standing under the laws of its state or jurisdiction of formation; provided that
this provision shall not preclude Borrower, upon prior written notice to Lender
and delivery to Lender of any documents or satisfaction of any steps reasonably
requested by Lender, from reorganizing into another entity in its current state
of formation or in any other state or jurisdiction, whether by conversion,
merger or other reorganization as long as, unless otherwise approved by Lender,
Borrower continues to be owned directly or indirectly by the same Persons who
owned Borrower prior to the reorganization;

 

(b)     preserve and maintain in full force and effect all material governmental
rights, privileges, qualifications, permits, licenses and franchises necessary
or desirable in the normal conduct of its business;

 

(c)     use reasonable efforts, in the ordinary course of business, to preserve
its goodwill; and

 

(d)     take reasonable steps to preserve or renew all of its registered
patents, trademarks, trade names and service marks used in the normal conduct of
its business.

 

7.05     Maintenance of Property. Borrower shall maintain, and shall cause each
of its Subsidiaries to maintain, and preserve all its personal property which is
used or useful in its business in good working order and condition, ordinary
wear and tear excepted and make all necessary repairs thereto and renewals and
replacements thereof, provided that this Section 7.05 shall not prevent Borrower
or any of its Subsidiaries from discontinuing the operation and the maintenance
of any of its personal property if such discontinuance is desirable in the
conduct of its business and Borrower has concluded that such discontinuance
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

7.06     Insurance. In addition to insurance requirements set forth in the
Collateral Documents, Borrower shall maintain, and shall cause each of its
Subsidiaries to maintain, with financially sound independent insurers, insurance
with respect to their respective properties and businesses covering such risks
and in such amounts as shall be reasonably required by Lender; including
workers’ compensation insurance, public liability and property and casualty
insurance. All such insurance shall name Lender as loss payee and as additional
insured as its interests may appear or such other endorsement as may be
reasonably required by Lender. Upon request of Lender, Borrower shall furnish
Lender, at reasonable intervals, a certificate of a Responsible Officer of
Borrower (and, if requested by Lender, any insurance broker of Borrower) setting
forth the nature and extent of all insurance maintained by Borrower and its
Subsidiaries in accordance with this Section or any Collateral Documents (and
which, in the case of a certificate of a broker, were placed through such
broker).

 

7.07     Payment of Obligations. Borrower shall, and shall cause each of its
Subsidiaries to, pay and discharge as the same shall become due and payable, all
their respective obligations and liabilities, including:

 

(a)     all tax liabilities, assessments and governmental charges or levies upon
it or its properties or assets, unless the same are being contested in good
faith by appropriate proceedings and adequate reserves in accordance with GAAP
are being maintained by Borrower or such Subsidiary;

 

 
28

--------------------------------------------------------------------------------

 

 

(b)     all lawful claims which, if unpaid, would by law become a Lien upon its
property, unless the same are being contested in good faith by appropriate
proceedings and adequate reserves in accordance with GAAP are being maintained
by Borrower or such Subsidiary;

 

(c)     unless the same are being contested in good faith by appropriate
proceedings and adequate reserves in accordance with GAAP are being maintained
by Borrower or such Subsidiary, all Indebtedness, as and when due and payable,
but subject to any subordination provisions contained in any instrument or
agreement evidencing such Indebtedness; and

 

(d)     the performance of all obligations under any Contractual Obligation of
Borrower or any of its Subsidiaries, or to which it or any of its Property is
subject, except where the failure to perform would not reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect; and

 

(e)     payments to the extent necessary to avoid the imposition of a Lien with
respect to, or the involuntary termination of, any underfunded Benefit Plan.

 

7.08     Compliance with Laws. Borrower shall comply, and shall cause each of
its Subsidiaries to comply, in all material respects with all Requirements of
Law of any Governmental Authority having jurisdiction over it or its business
(including the Federal Fair Labor Standards Act), except such as may be
contested in good faith or as to which a bona fide dispute may exist, including
those laws and regulations relating to licensing, environmental, ERISA and labor
matters.

 

7.09     Compliance with ERISA. Borrower shall, and shall cause each of its
ERISA Affiliates to: (a) maintain each Plan in compliance in all material
respects with the applicable provisions of ERISA, the Code and other federal or
state law; (b) cause each Benefit Plan which is qualified under Section 401(a)
of the Code to maintain such qualification; and (c) make all required
contributions to any Plan subject to Section 412 of the Code.

 

7.10     Inspection of Property and Books and Records.

 

(a)     Inspection of Books and Records. Borrower shall maintain, and shall
cause each Subsidiary of Borrower to maintain, books of record and account, in
which true and correct entries in conformity with GAAP consistently applied
shall be made of all financial transactions and matters involving the assets and
business of Borrower and such Subsidiary. Borrower shall permit, and shall cause
each Subsidiary to permit, representatives and independent contractors of Lender
to visit any of their respective properties to examine their respective
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss their respective affairs, finances and accounts with
their respective directors, officers, and independent public accountants, at
such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to Borrower, and one (1) such
visit per calendar year by Lender or an Affiliate of Lender (including, American
AgCredit, PCA) shall be at the expense of Borrower; provided, that when an Event
of Default exists, Lender may do any of the foregoing at the expense of Borrower
at any time during normal business hours and without advance notice. Lender has
no duty to examine, audit or copy Borrower’s or any Subsidiary’s books and
records and Lender shall not incur any obligation or liability by reason of not
making any such examination or inquiry. If Lender examines or audits books and
records, Lender will be acting solely for the purposes of protecting its
security and preserving its rights under this Agreement. Neither Borrower nor
any other party is entitled to rely on any examination or other inquiry by
Lender. Lender owes no duty of care to protect Borrower or any other party
against, or to inform Borrower or any other party of, any adverse condition that
may be observed as affecting Borrower or any Subsidiary of Borrower. Lender may
in its discretion disclose to Borrower or, subject to Section 11.09, to any
other party any findings made as a result of, or in connection with, any
inspection of Borrower’s books and records.

 

 
29

--------------------------------------------------------------------------------

 

 

(b)     Inspection of Property. Lender and its agents and representatives will
have the right to enter and visit any Property for the purposes of observing the
Property or inspecting Collateral (and, if an Event of Default shall have
occurred and be continuing and Lender has reasonable grounds to believe that the
Property is not in material compliance with Environmental Laws, taking and
removing soil or groundwater samples, and conducting tests on any part of the
Property) at such reasonable times during normal business hours and as often as
may be reasonably desired, upon reasonable advance notice to Borrower; provided,
when an Event of Default exists Lender may do any of the foregoing at any time
during normal business hours and without advance notice. Lender is under no
duty, however, to visit or observe the Property or to conduct tests, and any
such acts by Lender will be solely for the purposes of protecting Lender’s
security and preserving Lender’s rights under this Agreement. No site visit,
observation or testing by Lender will result in a waiver of any default of
Borrower or impose any liability on Lender. In no event will any site visit,
observation or testing by Lender be a representation that hazardous substances
are or are not present in, on or under the Property, or that there has been or
will be compliance with any law, regulation or ordinance pertaining to hazardous
substances or any other applicable governmental law. Neither Borrower nor any
other party is entitled to rely on any site visit, observation or testing by
Lender. Lender owes no duty of care to protect Borrower or any party against, or
to inform Borrower or any other party of, any hazardous substances or any other
adverse condition affecting the Property. Lender may in its discretion disclose
to Borrower or, subject to Section 11.09, to any other party any report or
finding made as a result of, or in connection with, any site visit or
observation by Lender. Borrower understands and agrees that Lender makes no
warranty or representation to Borrower or any other party regarding the truth,
accuracy or completeness of any such report or findings that may be disclosed.
Borrower also understands that depending on the results of any site visit,
observation or testing by Lender disclosed to Borrower, Borrower may have the
legal obligation to notify one or more environmental agencies of the results,
and that such reporting requirements are site-specific and are to be evaluated
by Borrower without advice or assistance from Lender. In each instance, Lender
will give Borrower reasonable notice before entering the Property or any other
place Lender is permitted to enter under this Section 7.10(b). One inspection by
Lender or an Affiliate of Lender (including, American AgCredit, PCA) per
calendar year shall be at the expense of Borrower; provided that when an Event
of Default exists there shall be no limit on the number of inspections at the
expense of Borrower. Lender will make reasonable efforts to avoid interfering
with Borrower’s use of the Property.

 

 
30

--------------------------------------------------------------------------------

 

 

7.11     Environmental Laws. Borrower shall comply with, and maintain its
Property, whether owned, leased, subleased or otherwise operated or occupied, in
compliance with, all applicable Environmental Laws (including by implementing
any Remedial Action necessary to achieve such compliance) and orders and
directives of any Governmental Authority, except, in either case, where the
failure to comply would not reasonably be expected to, individually or in the
aggregate, result in a Material Environmental Liability. Without limiting the
foregoing, if an Event of Default is continuing or if Lender at any time has a
reasonable basis to believe that there exist violations of Environmental Laws by
Borrower or that there exist any Environmental Liabilities, in each case, that
could reasonably be expected to have a Material Adverse Effect, then Borrower
shall, promptly upon receipt of request from Lender, cause the performance of,
and allow Lender access to such Property for the purpose of conducting, such
environmental audits and assessments, including subsurface sampling of soil and
groundwater, and cause the preparation of such reports, in each case as Lender
may from time to time reasonably request. Such audits, assessments and reports,
to the extent not conducted by Lender, shall be conducted and prepared by
reputable environmental consulting firms reasonably acceptable to Lender and
shall be in form and substance reasonably acceptable to Lender.

 

7.12     Use of Proceeds. Borrower shall use the proceeds of the Term Loan
solely for general business purposes, including acquisition of capital assets.

 

7.13     Further Assurances.

 

(a)     Borrower shall ensure that all written information, exhibits and reports
furnished to Lender do not and will not contain any untrue statement of a
material fact and do not and will not omit to state any material fact necessary
to make the statements contained therein not misleading in light of the
circumstances in which made, and will promptly disclose to Lender and correct
any defect or error that may be discovered therein or in any Loan Document or in
the execution, acknowledgement or recordation thereof.

 

(b)     Promptly upon request by Lender, Borrower shall do, execute,
acknowledge, deliver, record, re-record, file, refile, register and reregister,
any and all such further acts, deeds, conveyances, security agreements,
mortgages, assignments, estoppel certificates, financing statements and
continuations thereof, termination statements, notices of assignment, transfers,
certificates, assurances and other instruments Lender may reasonably require
from time to time in order to: (i) carry out more effectively the purposes of
this Agreement or any other Loan Document, (ii) subject to the Liens created by
any of the Collateral Documents any of the properties, rights or interests
covered by any of the Collateral Documents, (iii) perfect and maintain the
validity, effectiveness and priority of any of the Collateral Documents and the
Liens intended to be created thereby, and (iv) better assure, convey, grant,
assign, transfer, preserve, protect and confirm to Lender the rights granted or
now or hereafter intended to be granted to Lender under any Loan Document or
under any other document executed in connection therewith.

 

7.14     Condemnation. Borrower shall promptly give Lender written notice of the
actual or threatened commencement of any condemnation or eminent domain
proceeding affecting any Property of Borrower and shall deliver to Lender copies
of any and all papers served in connection therewith.

 

 
31

--------------------------------------------------------------------------------

 

 

ARTICLE VIII

NEGATIVE COVENANTS

 

So long as the Term Loan shall remain unpaid or unsatisfied, unless Lender
waives compliance in writing:

 

8.01     Limitation on Liens. Borrower shall not, directly or indirectly, make,
create, incur, assume or suffer to exist any Lien upon or with respect to any
part of the Collateral, whether now owned or hereafter acquired, other than the
following (“Permitted Liens”):

 

(a)     with respect to the Mortgaged Property, any Lien or other encumbrance
existing on the Closing Date and disclosed in the title insurance policy issued
with respect to the Mortgaged Property;

 

(b)     any Lien existing on the Collateral on the Closing Date and set forth in
the Disclosure Schedule;

 

(c)     any Lien created under any Loan Document or in connection with the PCA
Credit Agreement;

 

(d)     Liens for taxes, fees, assessments or other governmental charges which
are not delinquent or remain payable without penalty, or to the extent that
non-payment thereof is permitted by Section 7.07;

 

(e)     mechanics’, materialmen’s, repairmen’s or other similar Liens arising in
the ordinary course of business which are not delinquent or remain payable
without penalty or which are being contested in good faith and by appropriate
proceedings diligently prosecuted, which proceedings have the effect of
preventing the forfeiture or sale of the property subject thereto and for which
adequate reserves in accordance with GAAP are being maintained;

 

(f)     Liens consisting of judgment or judicial attachment liens, provided that
the enforcement of such Liens is effectively stayed and all such liens in the
aggregate at any time outstanding for Borrower and its Subsidiaries do not
exceed Two Hundred Fifty Thousand Dollars ($250,000);

 

(g)     easements, rights-of-way, restrictions, minor defects or other
irregularities in title, and other similar encumbrances incurred in the ordinary
course of business which, in the aggregate, are not substantial in amount, and
which do not in any case materially detract from the value of the Collateral
subject thereto or interfere with the ordinary conduct of the businesses of
Borrower and its Subsidiaries;

 

(h)     non-exclusive licenses and sublicenses granted by Borrower and leases or
subleases (by Borrower as lessor or sublessor) to third parties in the ordinary
course of business not interfering with the business of Borrower or any of its
Subsidiaries;

 

 
32

--------------------------------------------------------------------------------

 

 

(i)     with respect to Collateral other than the Mortgaged Property:

 

(i)     Liens created in connection with a Replacement Facility;

 

(ii)     carriers’, warehousemen’s, mechanics’, landlords’, materialmen’s,
repairmen’s or other similar Liens arising in the ordinary course of business
which are not delinquent or remain payable without penalty or which are being
contested in good faith and by appropriate proceedings diligently prosecuted,
which proceedings have the effect of preventing the forfeiture or sale of the
property subject thereto and for which adequate reserves in accordance with GAAP
are being maintained;

 

(iii)     Liens, other than any Lien imposed by ERISA, consisting of pledges or
deposits required in the ordinary course of business in connection with workers’
compensation, unemployment insurance and other social security legislation;

 

(iv)     Liens securing (i) the non-delinquent performance of bids, trade
contracts (other than for borrowed money), leases, statutory obligations, (ii)
Contingent Obligations on surety and appeal bonds, and (iii) other
non-delinquent obligations of a like nature; in each case, incurred in the
ordinary course of business, provided all such Liens in the aggregate would not,
even if enforced, cause a Material Adverse Effect;

 

(v)     Liens on equipment securing purchase money Indebtedness or Capital Lease
Obligations and encumbering the purchased or leased assets (but not any other
assets and not securing an amount greater than the purchase price of or lease
obligation with respect to such assets);

 

(vi)     any interest or title of a lessor or sublessor under any lease
permitted by this Agreement;

 

(vii)     Liens arising from the filing of precautionary Uniform Commercial Code
financing statements with respect to any lease permitted by this Agreement;

 

(viii)     Liens in favor of collecting banks arising by operation of law under
Section 4-210 of the Uniform Commercial Code or, with respect to collecting
banks located in the State of New York, under 4-208 of the Uniform Commercial
Code;

 

(ix)     Liens (including the right of set-off) in favor of a bank or other
depository institution arising as a matter of law encumbering deposits;

 

(x)     Liens in favor of customs and revenue authorities arising as a matter of
law which secure payment of customs duties in connection with the importation of
goods in the ordinary course of business; and

 

(xi)     Liens securing Indebtedness incurred solely for the purposes of
financing premiums for insurance policies of the Borrower so long as the Liens
do not extend to any Collateral other than the insurance policy (including
unearned premiums) financed by such Indebtedness.

 

 
33

--------------------------------------------------------------------------------

 

 

8.02     Disposition of Collateral. Borrower shall not, directly or indirectly,
sell, assign, convey, transfer or otherwise dispose of (whether in one or a
series of transactions) any Collateral or enter into any agreement to do any of
the foregoing, except that, with respect to Collateral other than the Mortgaged
Property:

 

(a)     dispositions of inventory, or used, worn-out or surplus equipment, all
in the ordinary course of business, or of any assets as permitted by Section
8.03.

 

(b)     the sale of equipment to the extent that such equipment is exchanged for
credit against the purchase price of similar replacement equipment, or the
proceeds of such sale are reasonably promptly applied to the purchase price of
such replacement equipment;

 

(c)     dispositions not otherwise permitted hereunder which are made for fair
market value; provided, that (i) at the time of any disposition, no Default or
Event of Default shall exist or shall result from such disposition, (ii) at
least seventy-five percent (75%) of the sales price from such disposition shall
be paid in cash, and (iii) the aggregate value of all assets so sold by Borrower
shall not exceed Five Hundred Thousand Dollars ($500,000) in any fiscal year;
and

 

(d)     (i) dispositions of Cash Equivalents in the ordinary course of business
made to a Person that is not an Affiliate of Borrower and (ii) conversions of
Cash Equivalents into other Cash Equivalents.

 

8.03     Consolidations and Mergers. Borrower shall not merge, consolidate with
or into, or convey, transfer or otherwise dispose of (whether in one transaction
or in a series of transactions) all or substantially all of its assets (whether
now owned or hereafter acquired) to or in favor of any Person without the prior
written consent of Lender, except that Borrower may merge or consolidate with
any Subsidiary, provided that Borrower shall be the continuing or surviving
entity.

 

8.04     Reserved.

 

8.05     Reserved.

 

8.06     Transactions with Affiliates. Borrower shall not, and Borrower shall
not suffer or permit any of its Subsidiaries to, enter into any transaction with
any Affiliate, except upon fair and reasonable terms no less favorable to
Borrower or such Subsidiary than would be obtained in a comparable arm’s-length
transaction with a Person not an Affiliate of Borrower or such Subsidiary;
provided that Borrower may reimburse Royal Hawaiian Resources, Inc. for
reasonable management expenses.

 

8.07     Use of Proceeds. Borrower shall not, and Borrower shall not suffer or
permit any of its Subsidiaries to, use any portion of the Loan proceeds,
directly or indirectly, (a) to purchase or carry Margin Stock, (b) to repay or
otherwise refinance indebtedness of Borrower or others incurred to purchase or
carry Margin Stock, (c) to extend credit for the purpose of purchasing or
carrying any Margin Stock, or (d) to acquire any security in any transaction
that is subject to Section 13 or 14 of the Exchange Act.

 

 
34

--------------------------------------------------------------------------------

 

 

8.08     Reserved.

 

8.09     Reserved.

 

8.10     Reserved.

 

8.11     Reserved.

 

8.12     Compliance with ERISA. Borrower shall not knowingly cause or permit the
continued existence of (a) any event that could result in the imposition of a
Lien on any Collateral with respect to any Title IV Plan or Multiemployer Plan
or (b) any other ERISA Event, that would, in the aggregate, have a Material
Adverse Effect.

 

8.13     Change in Business. Borrower shall not, and Borrower shall not suffer
or permit any of its Subsidiaries to, engage in any line of business other than
those lines of business in which it is engaged on the Closing Date or reasonable
extensions thereof.

 

8.14     Accounting Changes. Borrower shall not, and shall not suffer or permit
any of its Subsidiaries to, make any significant change in accounting treatment
or reporting practices, except as required by GAAP, or change the fiscal year of
Borrower or of any of its Subsidiaries.

 

8.15     Financial Covenants.

 

(a)     Total Indebtedness to Consolidated EBITDA Ratio. Commencing with the
quarter ending December 31, 2016, Borrower shall not permit the Total
Indebtedness to Consolidated EBITDA Ratio as of the last day of any calendar
quarter to exceed 4.0 to 1.0.

 

(b)     Consolidated Tangible Net Worth. Borrower shall not permit Consolidated
Tangible Net Worth as of the last day of any fiscal year, commencing with the
fiscal year ending December 31, 2014, to be less than the “Minimum Tangible Net
Worth Amount.” The Minimum Tangible Net Worth Amount shall be Thirty-Seven
Million Dollars ($37,000,000) with respect to the fiscal year ending
December 31, 2014 and shall be increased dollar for dollar by the aggregate
amount of positive Consolidated Net Income (but not reduced if Consolidated Net
Income in any fiscal year is negative) for each fiscal year thereafter.

 

8.16     No Negative Pledges. Borrower shall not, directly or indirectly, enter
into, assume or become subject to any Contractual Obligation prohibiting or
otherwise restricting the existence of any Lien upon any of the Collateral in
favor of Lender, whether now owned or hereafter acquired except in connection
with any document or instrument governing a Permitted Lien; provided that any
such restriction contained therein relates only to the asset or assets subject
to such Permitted Lien.

 

8.17     OFAC; Patriot Act. Borrower shall not, and Borrower shall not permit
any of its Subsidiaries to, fail to comply with the laws, regulations and
executive orders referred to in Section 6.23 and Section 6.24.

 

8.18     Sale-Leasebacks. Borrower shall not engage in a sale leaseback,
synthetic lease or similar transaction involving any of the Collateral.

 

 
35

--------------------------------------------------------------------------------

 

 

8.19     PACA License. Borrower shall not obtain or attempt to obtain a license
under PACA.

 

ARTICLE IX

EVENTS OF DEFAULT

 

9.01     Event of Default. Any of the following shall constitute an “Event of
Default”:

 

(a)     Non-Payment. Borrower (i) fails to make payment on account of principal
on the Term Loan as and when the same is due and payable hereunder or (ii) fails
to make payment on account of interest on the Term Loan or of any other amount
owed to Lender under any Loan Document within three (3) Business Days after the
same becomes due and payable; or

 

(b)     Representation or Warranty. Any representation or warranty by Borrower
made or deemed made herein, in any other Loan Document, or which is contained in
any certificate, document or financial or other statement by Borrower or any
Responsible Officer, furnished at any time under this Agreement, or in or under
any other Loan Document, is incorrect in any material respect on or as of the
date made or deemed made; or

 

(c)     Breach of Negative Covenants. Borrower fails to perform or observe any
term, covenant or agreement contained in Article VIII; or

 

(d)     Breach of Section 7.01. Borrower fails to perform or observe any term,
covenant or agreement contained in Section 7.01, and such failure shall not have
been cured or remedied within three (3) Business Days after such failure occurs;
or

 

(e)     Other Defaults. Borrower fails to perform or observe any term or
covenant contained in this Agreement (other than those set forth in Article VIII
or Section 7.01) or any other Loan Document and, if such failure is by its
nature capable of being cured or remedied, such failure shall not have been
cured or remedied within twenty (20) days after such failure occurs; or

 

(f)     Cross-Default. Borrower or any of its Subsidiaries (A) fails to make any
payment in respect of any Indebtedness or Contingent Obligation having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than Two Hundred Fifty Thousand Dollars ($250,000) when due
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) and such failure continues after the applicable grace or notice
period, if any, specified in the relevant document on the date of such failure;
or (B) fails to perform or observe any other condition or covenant, or any other
event shall occur or condition exist, under any agreement or instrument relating
to any such Indebtedness or Contingent Obligation, and such failure continues
after the applicable grace or notice period, if any, specified in the relevant
document on the date of such failure if the effect of such failure, event or
condition is to cause, or to permit the holder or holders of such Indebtedness
or beneficiary or beneficiaries of such Indebtedness (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause such
Indebtedness to be declared to be due and payable prior to its stated maturity,
or such Contingent Obligation to become payable or cash collateral in respect
thereof to be demanded; or

 

 
36

--------------------------------------------------------------------------------

 

 

(g)     Insolvency; Voluntary Proceedings. Borrower or any Subsidiary of
Borrower (i) ceases or fails to be Solvent, or generally fails to pay, or admits
in writing its inability to pay, its debts as they become due, subject to
applicable grace periods, if any, whether at stated maturity or otherwise; (ii)
commences any Insolvency Proceeding with respect to itself; or (iii) takes any
action to effectuate or authorize any of the foregoing; or

 

(h)     Involuntary Proceedings. (i) Any involuntary Insolvency Proceeding is
commenced or filed against Borrower or any Subsidiary of Borrower, or any writ,
judgment, warrant of attachment, execution or similar process, is issued or
levied against a substantial part of the properties of Borrower or any
Subsidiary of Borrower and any such proceeding or petition is not dismissed, or
such writ, judgment, warrant of attachment, execution or similar process is not
released, vacated or fully bonded within 60 days after commencement, filing or
levy; (ii) Borrower or any Subsidiary of Borrower admits the material
allegations of a petition against it in any Insolvency Proceeding, or an order
for relief (or similar order under non-U.S. law) is ordered in any Insolvency
Proceeding; or (iii) Borrower or any Subsidiary of Borrower acquiesces in the
appointment of a receiver, trustee, custodian, conservator, liquidator,
mortgagee in possession (or agent therefor), or other similar Person for itself
or a substantial portion of its property or business; or

 

(i)     Monetary Judgments. One or more non-interlocutory judgments,
non-interlocutory orders, decrees or arbitration awards is entered against
Borrower or any of its Subsidiaries involving in the aggregate a liability (to
the extent not covered by independent third-party insurance as to which the
insurer does not dispute coverage) as to any single or related series of
transactions, incidents or conditions, of Fifty Thousand Dollars ($50,000) or
more, and the same shall remain unsatisfied, unvacated and unstayed pending
appeal for a period of ten (10) days after the entry thereof; or

 

(j)     Non-Monetary Judgments. Any non-monetary judgment, order or decree is
entered against Borrower or any of its Subsidiaries which does or would
reasonably be expected to have a Material Adverse Effect, and there shall be any
period of ten (10) consecutive days during which a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect; or

 

(k)     Loss of Licenses. (i) Any Governmental Authority revokes or fails to
renew any license, permit or franchise of Borrower or any of its Subsidiaries,
(ii) Borrower or any of its Subsidiaries for any reason loses any license,
permit or franchise, or (iii) Borrower or any of its Subsidiaries suffers the
imposition of any restraining order, escrow, suspension or impound of funds in
connection with any proceeding (judicial or administrative) with respect to any
license, permit or franchise; and (i), (ii) or (iii), as applicable, would be
reasonably expected to have a Material Adverse Effect; or

 

(l)     Reserved.

 

 
37

--------------------------------------------------------------------------------

 

 

(m)     Loan Documents. (i) any material provision of any Loan Document or any
of the Loan Documents in its entirety shall for any reason cease to be valid and
binding on or enforceable against Borrower or Borrower shall so state in writing
or bring an action to limit its obligations or liabilities thereunder; or (ii)
any Collateral Document shall for any reason (other than pursuant to the terms
thereof) cease to create a valid security interest in the Collateral purported
to be covered thereby or such security interest shall for any reason cease to be
a perfected and first priority security interest subject only to Permitted
Liens; or

 

(n)     Reserved.

 

(o)     Reserved.

 

9.02     Remedies. If any Event of Default occurs, Lender may during the
continuation of such Event of Default:

 

(a)     declare the unpaid principal amount of the Term Loan, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by Borrower; and

 

(b)     exercise all rights and remedies available to it under the Loan
Documents or applicable law;

 

provided, that upon the occurrence of any event specified in Section 9.01(g) or
(h) (in the case of clause (i) of Section 9.01(h) upon the expiration of the 60
day period mentioned therein), the unpaid principal amount of the Term Loan and
all interest and other amounts as aforesaid shall automatically become due and
payable without further act of Lender.

 

9.03     Rights Not Exclusive. The rights provided for in this Agreement and the
other Loan Documents are cumulative and are not exclusive of any other rights,
powers, privileges or remedies provided by law or in equity, or under any other
instrument, document or agreement now existing or hereafter arising.

 

ARTICLE X

RESERVED

 

ARTICLE XI

MISCELLANEOUS

 

11.01     Amendments and Waivers. No amendment or waiver of any provision of
this Agreement or any other Loan Document, and no consent with respect to any
departure by Borrower or any applicable Subsidiary therefrom, shall be effective
unless the same shall be in writing and signed by Lender and Borrower and then
any such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given.

 

 
38

--------------------------------------------------------------------------------

 

 

11.02     Notices.

 

(a)     All notices, requests, consents, approvals, waivers and other
communications shall be in writing (including, unless the context expressly
otherwise provides, by facsimile transmission, provided that any matter
transmitted by Borrower by facsimile (i) shall be immediately confirmed by a
telephone call to the recipient at the number specified on Schedule 11.02, and
(ii) shall be followed promptly by delivery of a hard copy original thereof) and
mailed, faxed or delivered, to the address or facsimile number specified for
notices on Schedule 11.02; or, as directed to Borrower or Lender, to such other
address as shall be designated by such party in a written notice to the other
parties, and as directed to any other party, at such other address as shall be
designated by such party in a written notice to Borrower and Lender.

 

(b)     All such notices, requests and communications shall, when transmitted by
overnight delivery, or faxed, be effective when delivered by overnight
(next-day) delivery, or transmitted in legible form by facsimile machine,
respectively, or if mailed, upon the third Business Day after the date deposited
into the U.S. mail, or if delivered, upon delivery; except that notices pursuant
to Article II to Lender shall not be effective until actually received by
Lender.

 

(c)     Any agreement of Lender herein to receive certain notices by telephone
or facsimile is solely for the convenience and at the request of Borrower.
Lender shall be entitled to rely on the authority of any Person purporting to be
a Person authorized by Borrower to give such notice and Lender shall not have
any liability to Borrower or any other Person on account of any action taken or
not taken by Lender in reliance upon such telephonic or facsimile notice. The
obligation of Borrower to repay the Term Loan shall not be affected in any way
or to any extent by any failure by Lender to receive written confirmation of any
telephonic or facsimile notice or the receipt by Lender of a confirmation which
is at variance with the terms understood by Lender to be contained in the
telephonic or facsimile notice.

 

11.03     No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of Lender, any right, remedy, power or privilege
hereunder, shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.

 

11.04     Costs and Expenses. Any action taken by Borrower under or with respect
to any Loan Document, even if required under any Loan Document or at the request
of Lender, shall be at the expense of Borrower, and Lender shall not be required
under any Loan Document to reimburse Borrower therefor except as expressly
provided therein. In addition, Borrower agrees to pay or reimburse upon demand
(a) Lender for all reasonable and documented out-of-pocket costs and expenses
incurred by it or any Related Persons, in connection with the preparation,
negotiation, execution, interpretation or administration of, any modification of
any term of or termination of, any Loan Document, any other document prepared in
connection therewith or the consummation and administration of any transaction
contemplated therein, in each case including Attorney Costs, the cost of
environmental audits, Collateral audits and appraisals, background checks and
similar expenses, (b) subject to the provisions of Section 7.10, Lender for all
reasonable and documented out-of-pocket costs and expenses incurred by it or any
Related Person in connection with internal audit reviews, field examinations and
Collateral examinations (which shall be reimbursed, in addition to the
out-of-pocket costs and expenses of such examiners, at the per diem rate per
individual charged by Lender for its examiners), (c) each of Lender and its
Related Persons, for all reasonable and documented out-of-pocket costs and
expenses incurred in connection with (i) any refinancing or restructuring of the
credit arrangements provided hereunder in the nature of a “work-out”, (ii) the
enforcement or preservation of any right or remedy under any Loan Document, any
Obligation, with respect to the Collateral or any other related right or remedy
or (iii) the commencement, defense, conduct of, intervention in, or the taking
of any other action (including preparation for and/or response to any subpoena
or request for document production relating thereto) with respect to, any
proceeding (including any bankruptcy or insolvency proceeding) related to any
Loan Document or Obligation, including Attorney Costs.

 

 
39

--------------------------------------------------------------------------------

 

 

11.05     Indemnity.

 

(a)     Borrower agrees to indemnify, hold harmless and defend Lender and its
Related Persons (each such Person being an “Indemnified Person”) from and
against all liabilities (including brokerage commissions, fees and other
compensation) that may be imposed on, incurred by or asserted against any such
Indemnified Person in any matter relating to or arising out of, in connection
with or as a result of (i) any Loan Document, any Obligation (or the repayment
thereof), the use or intended use of the proceeds of the Term Loan or any
securities filing of, or with respect to, Borrower, and (ii) any commitment
letter, proposal letter or term sheet with any Person or any Contractual
Obligation, arrangement or understanding with any broker, finder or consultant,
in each case entered into by or on behalf of Borrower or any of its Affiliates
in connection with any of the foregoing (collectively, the “Indemnified
Matters”); provided, however, that Borrower shall not have any liability under
this Section 11.05 to any Indemnified Person with respect to any Indemnified
Matter, to the extent such liability has resulted from the gross negligence or
willful misconduct of such Indemnified Person, as determined by a court of
competent jurisdiction in a final non-appealable judgment or order.

 

(b)     Without limiting the foregoing, “Indemnified Matters” includes all
Environmental Liabilities, including those arising from, or otherwise involving,
any Property of Borrower or any actual, alleged or prospective damage to
Property or natural resources or harm or injury alleged to have resulted from
any Release of Hazardous Materials on, upon or into such Property or natural
resource or any Property on or contiguous to any Property of Borrower, whether
or not, with respect to any such Environmental Liabilities, any Indemnified
Person is a mortgagee pursuant to any leasehold mortgage, a mortgagee in
possession, the successor-in-interest to Borrower or the owner, lessee or
operator of any Property through any foreclosure action, in each case except to
the extent such Environmental Liabilities (i) are incurred solely following
foreclosure by Lender or following Lender having become the
successor-in-interest to Borrower and (ii) are attributable solely to acts or
omissions of such Indemnified Person.

 

(c)     The obligations in this Section shall survive payment of all other
Obligations. All amounts owing under this Section shall be paid within 30 days
after demand.

 

 
40

--------------------------------------------------------------------------------

 

 

11.06     Marshalling; Payments Set Aside. Lender shall be under no obligation
to marshal any assets in favor of Borrower or any other Person or against or in
payment of any or all of the Obligations. To the extent that Borrower makes a
payment to Lender, or Lender exercises its right of set-off, and such payment or
the proceeds of such set-off or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
Insolvency Proceeding or otherwise, then to the extent of such recovery the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such set-off had not occurred.

 

11.07     Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns, except that neither party may assign or transfer any of
its rights or obligations under this Agreement or any of the Loan Documents to
which it is a party without the prior written consent of the other party.

 

11.08     Participations, Etc.

 

(a)     Reserved.

 

(b)     Lender may at any time sell to one or more commercial lenders or other
Persons not Affiliates of Borrower (a “Participant”) participating interests in
the Term Loan, hereunder and under the other Loan Documents; provided, that (i)
Lender’s obligations under this Agreement shall remain unchanged, (ii) Lender
shall remain solely responsible for the performance of such obligations, and
(iii) Borrower shall continue to deal solely and directly with Lender in
connection with Lender’s rights and obligations under this Agreement and the
other Loan Documents. In the case of any such participation, the Participant
shall be entitled to the benefit of Sections 4.01 and 11.05 as though it were
also a lender hereunder.

 

11.09     Confidentiality. Lender agrees to take, and to cause its Affiliates to
take, normal and reasonable precautions to maintain the confidentiality of all
confidential information provided to it by Borrower or any of its Subsidiaries,
or by Lender on Borrower’s or such Subsidiary’s behalf, in connection with this
Agreement or any other Loan Document or the transactions contemplated hereby or
thereby, (and shall require that all Participants agree to do so as well) and
neither it nor any of its Affiliates shall use any such information other than
in connection with or in enforcement of this Agreement and the other Loan
Documents or in connection with other business now or hereafter existing or
contemplated with Borrower or its Subsidiaries; except to the extent such
information (i) was or becomes generally available to the public other than as a
result of disclosure by Lender, its Affiliates or its Participants, or (ii) was
or becomes available on a non-confidential basis from a source other than
Borrower or its Subsidiaries, provided that to Lender’s knowledge such source is
not bound by a confidentiality agreement with Borrower or any of its
Subsidiaries; provided, that Lender may disclose such information (A) at the
request or pursuant to any requirement of any Governmental Authority to which
Lender is subject or in connection with an examination of Lender by any such
authority; (B) pursuant to subpoena or other court process; (C) when required to
do so in accordance with the provisions of any applicable Requirement of Law;
(D) to the extent reasonably required in connection with any litigation or
proceeding to which Lender or its Affiliates may be party; (E) to the extent
reasonably required in connection with the exercise of any remedy hereunder or
under any other Loan Document; (F) to Lender’s independent auditors and other
professional advisors; (G) to any Participant, actual or potential, provided
that such Person agrees in writing to keep such information confidential to the
same extent required of Lender hereunder; and (H) to any Affiliate, as expressly
permitted under the terms of any other document or agreement regarding
confidentiality to which Borrower or any of its Subsidiaries is party or is
deemed party with such Affiliate. Notwithstanding anything herein to the
contrary, Lender may disclose any information with respect to the “tax
treatment” and “tax structure” (in each case, within the meaning of Treasury
Regulation Section 1.6011-4) of the transactions contemplated hereby and all
materials of any kind (including opinions or other tax analyses) that are
provided to Lender relating to such tax treatment and tax structure; provided,
that with respect to any document or similar item that in either case contains
information concerning the tax treatment or tax structure of the transaction as
well as other information, this sentence shall only apply to such portions of
the document or similar item that relate to the tax treatment or tax structure
of the Term Loan and transactions contemplated hereby.

 

 
41

--------------------------------------------------------------------------------

 

 

11.10     Set-off. In addition to any rights and remedies of Lender provided by
law, if an Event of Default exists or the Term Loan has been accelerated,
Borrower hereby authorizes Lender, at any time and from time to time, without
prior notice to Borrower, any such notice being waived by Borrower to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held by,
and other indebtedness at any time owing by, Lender to or for the credit or the
account of Borrower against any and all Obligations owing to Lender, now or
hereafter existing, irrespective of whether or not Lender shall have made demand
under this Agreement or any Loan Document and although such Obligations may be
contingent or unmatured. Lender agrees promptly to notify Borrower after any
such set-off and application made by Lender; provided, that the failure to give
such notice shall not affect the validity of such set-off and application.

 

11.11     Automatic Debits of Fees. With respect to any fee, or any other cost
or expense (including Attorney Costs) due and payable to Lender, Lender may,
with the consent of Borrower prior to the occurrence of an Event of Default,
debit any deposit account of Borrower with Lender in an amount such that the
aggregate amount debited from all such deposit accounts does not exceed such fee
or other cost or expense. With respect to any interest or principal due and
payable to Lender, Lender may, with the consent of Borrower prior to the
occurrence of an Event of Default, debit any such deposit account in an amount
equal to such interest or principal. If there are insufficient funds in such
deposit accounts to cover the amount of the fee, cost or expense, interest or
principal then due, such debits will be reversed (in whole or in part, in
Lender’s sole discretion) and such amount not debited shall be deemed to be
unpaid. No such debit under this Section 11.11 shall be deemed a set-off.

 

11.12     Severability. The illegality or unenforceability of any provision of
this Agreement or any instrument or agreement required hereunder shall not in
any way affect or impair the legality or enforceability of the remaining
provisions of this Agreement or any instrument or agreement required hereunder.

 

11.13     No Third Parties Benefited. This Agreement is made and entered into
for the sole protection and legal benefit of Borrower, Lender, and its Related
Persons, and their permitted successors and assigns, and no other Person shall
be a direct or indirect legal beneficiary of, or have any direct or indirect
cause of action or claim in connection with, this Agreement or any of the other
Loan Documents.

 

 
42

--------------------------------------------------------------------------------

 

 

11.14     Governing Law and Jurisdiction.

 

(a)     THIS AGREEMENT AND THE TERM NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF CALIFORNIA; PROVIDED THAT LENDER SHALL
RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

 

(b)     ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF CALIFORNIA OR
OF THE UNITED STATES FOR THE NORTHERN DISTRICT OF CALIFORNIA, AND BY EXECUTION
AND DELIVERY OF THIS AGREEMENT, EACH OF BORROWER AND LENDER CONSENTS, FOR ITSELF
AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE
COURTS. EACH OF BORROWER AND LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING
ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS AGREEMENT OR ANY DOCUMENT
RELATED HERETO. BORROWER AND LENDER EACH WAIVE PERSONAL SERVICE OF ANY SUMMONS,
COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY
CALIFORNIA LAW.

 

11.15     Waiver of Jury Trial; Judicial Reference.

 

(a)     BORROWER AND LENDER EACH WAIVE THEIR RESPECTIVE RIGHTS TO A TRIAL BY
JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR RELATED TO
THIS AGREEMENT, THE OTHER LOAN DOCUMENTS, OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY, IN ANY ACTION, PROCEEDING OR OTHER LITIGATION OF ANY TYPE
BROUGHT BY ANY OF THE PARTIES AGAINST ANY OTHER PARTY OR ANY RELATED PERSON,
PARTICIPANT OR ASSIGNEE, WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS,
OR OTHERWISE. BORROWER AND LENDER EACH AGREE THAT ANY SUCH CLAIM OR CAUSE OF
ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A JURY. WITHOUT LIMITING THE
FOREGOING, THE PARTIES FURTHER AGREE THAT THEIR RESPECTIVE RIGHT TO A TRIAL BY
JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR
OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR
ENFORCEABILITY OF THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS OR ANY PROVISION
HEREOF OR THEREOF. THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS.

 

 
43

--------------------------------------------------------------------------------

 

 

(b)     Each of the parties hereto prefer that any dispute between them be
resolved in litigation subject to the jury trial waiver set forth in Section
11.15(a) herein, but the California Supreme Court in Grafton Partners L.P. v.
Superior Court has held such pre-dispute jury trial waivers are unenforceable
under California law. Each of the parties hereto agree that the provisions of
Section 11.15(b)-(i) shall be applicable until such pre-dispute jury trial
waivers are deemed enforceable under California law or unless any dispute
between them is brought before a court that is not applying California law.

 

(c)     Other than (i) non-judicial foreclosure of security interests in real or
personal property, (ii) the appointment of a receiver or (iii) the exercise of
other provisional remedies (any of which may be initiated pursuant to applicable
law), any controversy, dispute or claim (each, a “Claim”) arising out of or
relating to this Agreement or any other Loan Documents, will be resolved by a
reference proceeding in California in accordance with the provisions of Section
638 et seq. of the California Code of Civil Procedure (“CCP”), or their
successor sections, which shall constitute the exclusive remedy for the
resolution of any Claim, including whether the Claim is subject to the reference
proceeding. Venue for the reference proceeding will be in the Superior Court or
Federal District Court in the County or District where venue is otherwise
appropriate under this Agreement (the “Court”).

 

(d)     The referee shall be a retired Judge or Justice selected by mutual
written agreement of the parties. If the parties do not agree, the referee shall
be selected by the Presiding Judge of the Court (or his or her representative).
A request for appointment of a referee may be heard on an ex parte or expedited
basis, and the parties agree that irreparable harm would result if ex parte
relief is not granted. The referee shall be appointed to sit with all the powers
provided by law. Pending appointment of the referee, the Court has power to
issue temporary or provisional remedies.

 

(e)     The referee will have power to expand or limit the amount and duration
of discovery. The referee may set or extend discovery deadlines or cutoffs for
good cause, including a party’s failure to provide requested discovery for any
reason whatsoever. All disputes relating to discovery which cannot be resolved
by the parties shall be submitted to the referee whose decision shall be final
and binding.

 

(f)     Except as expressly set forth in this Agreement, the referee shall
determine the manner in which the reference proceeding is conducted including
the time and place of hearings, the order of presentation of evidence, and all
other questions that arise with respect to the course of the reference
proceeding.

 

(g)     The referee shall be required to determine all issues in accordance with
existing case law and the statutory laws of the State of California. The rules
of evidence applicable to proceedings at law in the State of California will be
applicable to the reference proceeding. The referee shall be empowered to enter
equitable as well as legal relief, provide all temporary or provisional
remedies, enter equitable orders that will be binding on the parties and rule on
any motion which would be authorized in a trial, including motions for summary
judgment or summary adjudication. The referee shall issue a decision pursuant to
CCP §644 and the referee’s decision shall be entered by the Court as a judgment
or an order in the same manner as if the action had been tried by the Court. The
final judgment or order entered by the Court is fully appealable as provided by
law. The parties reserve the right to findings of fact, conclusions of laws, a
written statement of decision, and the right to move for a new trial or a
different judgment, which new trial, if granted, is also to be a reference
proceeding under this provision.

 

 
44

--------------------------------------------------------------------------------

 

 

(h)     If the enabling legislation which provides for appointment of a referee
is repealed (and no successor statute is enacted), any dispute between the
parties that would otherwise be determined by reference procedure will be
resolved and determined by arbitration. The arbitration will be conducted by a
retired judge or Justice, in accordance with the California Arbitration Act
§1280 through §1294.2 of the CCP as amended from time to time. The limitations
with respect to discovery set forth above shall apply to any such arbitration
proceeding.

 

(i)     THE PARTIES RECOGNIZE AND AGREE THAT ALL DISPUTES RESOLVED UNDER THIS
REFERENCE PROVISION WILL BE DECIDED BY A REFEREE AND NOT BY A JURY. AFTER
CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL OF THEIR OWN
CHOICE, EACH PARTY KNOWINGLY AND VOLUNTARILY AND FOR THEIR MUTUAL BENEFIT AGREES
THAT THIS REFERENCE PROVISION WILL APPLY TO ANY DISPUTE BETWEEN THEM WHICH
ARISES OUT OF OR IS RELATED TO THIS AGREEMENT OR THE LOAN DOCUMENTS.

 

11.16     USA Patriot Act Notice. Lender hereby notifies Borrower that pursuant
to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Act”), it is required to obtain, verify and
record information that identifies Borrower, which information includes the name
and address of Borrower and other information that will allow Lender to identify
Borrower in accordance with the Act.

 

11.17     Entire Agreement. This Agreement, together with the other Loan
Documents, embodies the entire agreement and understanding among Borrower and
Lender, and supersedes all prior or contemporaneous agreements and
understandings of such Persons, verbal or written, relating to the subject
matter hereof and thereof.

 

11.18     Counterparts; Facsimile or Electronic Signatures. This Agreement and
the other Loan Documents may be executed in any number of counterparts, each of
which where so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument. It shall not be necessary in
making proof of this Agreement or any of the other Loan Documents to produce or
account for more than one such counterpart. Executed signature pages of the
Agreement and the other Loan Documents may be delivered to the parties by
facsimile or electronic transmission, and the parties may rely on any such
facsimile or electronically-transmitted signature page for all purposes.

 

[SIGNATURE PAGES FOLLOW]

 

 
45

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first above written.

 

 

BORROWER:

 

 

 

 

ROYAL HAWAIIAN ORCHARDS, L.P., a Delaware limited partnership

 

 

 

 

By:

Royal Hawaiian Resources, Inc., a Hawaii corporation, its managing general
partner

 

 

 

 

 

By: /s/ Scott
Wallace                                                             

Name: Scott Wallace

Title: President and CEO

 

 
46

--------------------------------------------------------------------------------

 

 

     

 

LENDER:   AMERICAN AGCREDIT, FLCA   

By: /s/ Janice T. Thede

Name:Janice T. Thede

Title:Vice President

 

 

 
47

--------------------------------------------------------------------------------

 

 

DISCLOSURE SCHEDULE
to the Credit Agreement

 

Litigation

 

Edmund C. Olson as Trustee for the Edmund C. Olson Trust No. 2 v. Royal Hawaiian
Orchards, L.P. and DOES 1-100, collectively, Circuit Court of the Third Circuit
of the State of Hawaii, Civil No. 15-1-0016, filed January 22, 2015.

 

Royal Hawaiian Orchards, L.P. v. Edmund C. Olson, in his capacity as trustee of
the Edmund C. Olson Trust No. 2; the Edmund C. Olson Trust No. 2; and DOES 1-50,
collectively, U.S. District Court, Central District of California – Western
Division, Case No. 2:14-CV-08984, filed November 20, 2014.

 

ERISA

 

None.

 

 

Subsidiaries

 

Royal Hawaiian Resources, Inc., Royal Hawaiian Services, LLC, and Royal Hawaiian
Macadamia Nut, Inc., are Subsidiaries of Borrower.

 

 

Permitted Liens

 

None.

 

 


--------------------------------------------------------------------------------

 

 

SCHEDULE 11.02

 

LENDING OFFICES; ADDRESSES FOR NOTICES

 

BORROWER

 

Royal Hawaiian Orchards, L.P.

688 Kinoole Street, Suite 121

Hilo, HI 96720

Attention:

Scott C. Wallace, President

Telephone:

(949) 661-6304 ext. 101

Facsimile:

(949) 487-0242

Email:

scott@royalhawaiianorchards.com

 

 

AMERICAN AGCREDIT, FLCA,

 

American AgCredit, FLCA

200 Concourse Boulevard

Santa Rosa, California 95403

Attention:

Account Officer – Royal Hawaiian Orchards

Telephone:

(707) 545-7100

Facsimile:

(707) 521-3575

 

Lender’s Payment Office:

 

CoBank, ACB

Wichita, Kansas

ABA No. 101104562

Account No. 11575000

Account Name: American AgCredit

Attention: Participation Accounting

Reference: Royal Hawaiian Resources

 

 


--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

FORM OF COMPLIANCE CERTIFICATE

 

ROYAL HAWAIIAN ORCHARDS, L.P. ,


 

Date of Financial Statements: ______________

 

Reference is made to that certain Credit Agreement dated as of June 15, 2015,
between Royal Hawaiian Orchards, L.P., a Delaware limited partnership
(“Borrower”), and American AgCredit, FLCA, lender (“Lender”). Unless otherwise
defined herein, capitalized terms used herein have the respective meanings
assigned to them in the Credit Agreement.

 

The undersigned Responsible Officer of Borrower hereby certifies as of the date
hereof that he/she is the [_______________] of Borrower, and that, as such,
he/she is authorized to execute and deliver this Certificate to Lender and that:

 

[Use the following paragraph only if this Certificate is delivered in connection
with the annual financial statements required by Section 7.01(a) of the Credit
Agreement.]

 

1.     Attached hereto are true and correct copies of the audited consolidated
balance sheet of Borrower and its Subsidiaries as at the end of the fiscal year
ended _______________ and the related consolidated statements of income or
operations, shareholders’ equity or partners’ capital, and cash flows for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year, accompanied by the opinion of the Independent Auditor,
which opinion (a) states that such consolidated financial statements present
fairly the financial position for the periods indicated in conformity with GAAP
applied on a basis consistent with prior years and (b) is not qualified or
limited in any respect, including because of a limited or restricted examination
by the Independent Auditor of any material portion of Borrower’s or any of its
Subsidiaries’ records.

 

or

 

[Use the following paragraph only if this Certificate is delivered in connection
with the quarterly financial statements required by Section 7.01(b) of the
Credit Agreement.]

 

1.     Attached hereto are true and correct copies of the unaudited consolidated
balance sheet of Borrower and its Subsidiaries as of the end of the fiscal
quarter ended _________ and the related consolidated statements of income,
owners’ equity and cash flows for the period commencing on the first day and
ending on the last day of such quarter, which are complete and accurate in all
material respects and fairly present, in accordance with GAAP (subject to
ordinary, good faith year-end audit adjustments), the financial position, the
results of operations and the cash flows of Borrower and its Subsidiaries.

 

______________________________________________________

 

 

 
C-1

--------------------------------------------------------------------------------

 

 

2.     The undersigned has reviewed and is familiar with the terms of the Credit
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
Borrower and its Subsidiaries during the accounting period covered by the
attached financial statements.

 

3.     To the best knowledge of the undersigned, Borrower and its Subsidiaries,
during such period, have observed, performed or satisfied all of the covenants
and other agreements, and satisfied every condition in the Credit Agreement to
be observed, performed or satisfied by Borrower and its Subsidiaries and the
undersigned has no knowledge of any Default or Event of Default.

 

4.     The representations and warranties of Borrower contained in Article VI of
the Credit Agreement are true and correct in all material respects as though
made on and as of the date hereof (except to the extent such representations and
warranties relate to an earlier date, in which case they shall be true and
correct as of such date; and except that this notice shall be deemed instead to
refer to the last day of the most recent year for which financial statements
have then been delivered in respect of the representation and warranty made in
Section 6.11(a) of the Credit Agreement).

 

[Use the following paragraph only if this Certificate is delivered in connection
with the annual or quarterly financial statements required by Sections 7.01(a)
or 7.01(b) of the Credit Agreement.]

 

5.     The financial covenant analyses and information set forth on Schedule 1
attached hereto are true and accurate on and as of the date of this Certificate.
All amounts and ratios in Schedule 1 refer to the financial statements attached
hereto and are determined in accordance with the specifications set forth in the
Credit Agreement.

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as the
____________ of Borrower as of ______________, 20__.

 

 



ROYAL HAWAIIAN ORCHARDS, L.P., a Delaware limited partnership

 

 

 

 

By:

Royal Hawaiian Resources, Inc., a Hawaii corporation, its managing general
partner

 

 

 

 

 

By:____________________________

Name:  _________________________

Title:     _________________________

 

 
C-2

--------------------------------------------------------------------------------

 

 

SCHEDULE 1
to the Compliance Certificate

 

Dated _______________ / For the fiscal [quarter][year] ended ___________.

 

 

1.

Compliance with Section 8.15(a) (Total Indebtedness to Total Consolidated EBITDA
Ratio):

 

(a) Total Indebtedness as of such date:

$______________

 

 

(b) Consolidated EBITDA as of such date:

 $______________

    Ratio of (a) to (b):  ____ to _____     Required Ratio: < 4.0 to 1.0     In
compliance: YES/NO  

 

[Use the following section only if the Certificate is delivered in connection
with the annual financial statements required by Sections 7.01(a) of the Credit
Agreement.]

 

 

2.

Compliance with Section 8.15(b) (Consolidated Tangible Net Worth):

 

Required Tangible Net Worth as of such date:

$______________

 

 

Actual Tangible Net Worth as of such date:

$______________

    In compliance: YES/NO  

          

Attached to this Schedule 1 is an Excel spreadsheet showing the detailed
calculations supporting the foregoing.

 

 

Schedule 1-1

 